Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 1 of 74

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
PHILADELPHIA DIVISION

FRANCIS J. BUTTA, individually and on
behalf of a class of similarly situated persons,

Plaintiff, Case No.:
Vv. (Removed from the Court of Common
Pleas of Philadelphia County
GEICO CASUALTY COMPANY, Case No. 190102146)
Defendant.

 

NOTICE OF REMOVAL

PLEASE TAKE NOTICE that Defendant GEICO Casualty Company (“Defendant” or
“GEICO”), pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446, removes this action from the Court
of Common Pleas of Philadelphia County to the United States District Court for the Eastern
District of Pennsylvania. Removal is proper on the following grounds:
I. Introduction

1, Plaintiff Francis J. Butta (‘Plaintiff’) commenced this action in the Court of
Common Pleas of Philadelphia County by filing a complaint on or about January 23, 2019.
Defendant was served with the complaint two days later, on January 25, 2018. Pursuant to 28
U.S.C. § 1446(a), a copy of the complaint and all other process, pleadings, and orders served on
Defendant to date are attached hereto as Exhibit A.

2. Plaintiff's complaint asserts a breach-of-contract claim on behalf of himself and a
putative class of insurance policyholders, alleging that Defendant unlawfully denied his insurance
claim. (Compl. § 63.) He seeks both declaratory relief and compensatory damages. (Id. J§ 90-

149.) Defendant denies these allegations and denies any liability to Plaintiff.
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 2 of 74

3, The amount of alleged compensatory damages requested by Plaintiff individually
against Defendant, as set forth in the complaint, is $200,000.00. (/d. 4 149.) Plaintiff also requests
an unspecified award to each putative class member.

4. As explained below, this case is properly removed to this Court because Defendant
has satisfied the procedural requirements for removal and this Court has subject-matter jurisdiction
over the action under 28 U.S.C. §§ 1441 and 1332(a).

I. The Procedural Requirements for Removal Are Satisfied.

5. This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it is filed
within 30 days of January 25, 2019, the date of receipt by Defendant, through service or otherwise,
of a copy of the complaint.

6. Venue is proper under 28 U.S.C. § 1441(a) because the Eastern District of
Pennsylvania embraces the county and court in which Plaintiff filed this action.

7. In accordance with 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being
filed with the clerk of the Court of Common Pleas of Philadelphia County, and a copy of this
Notice of Removal is being served on all parties to this lawsuit on this date.

8. A copy of all process, pleadings and orders served upon Defendant is attached to
this Notice of Removal as required by 28 U.S.C. § 1446(a). See Exhibit A.

Ill. Diversity Jurisdiction Exists Under 28 U.S.C § 1332.

9, Federal district courts have subject matter jurisdiction in cases “where the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between-() citizens of different States.” 28 U.S.C. § 1332(a)(1).
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 3 of 74

10. This Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332
because (1) the amount in controversy exceeds $75,000, exclusive of interest and costs, and (2)
the action is between citizens of different states. 28 U.S.C. §§1332(a), 1441(b).

A. Amount in Controversy.

11. The amount of alleged compensatory damages against Defendant as set forth in the
complaint is $200,000.00 for Plaintiff's individual claims, and an unspecified amount for putative
class claims. (Compl. ¥ 149).

12. Plaintiffs alleged compensatory damages alone plainly exceed the $75,000
amount-in-controversy requirement.

13. While Defendant denies that Plaintiff is entitled to any relief, based on the
allegations of the complaint, the aggregate value of Plaintiff's claims exceeds the $75,000
jurisdictional amount-in-controversy threshold of 28 U.S.C. § 1332(a).

B. Citizenship.

14, Plaintiff is an adult citizen and resident of the Commonwealth of Pennsylvania
residing at 1970 Veterans Highway, Levittown, Pennsylvania 19056. (Compl. § 2.)

15. For diversity purposes, “a corporation shall be deemed to be a citizen of every State
and foreign state by which it has been incorporated and of the State or foreign state where it has
its principal place of business.” 28 U.S.C. § 1332(c)(1).

16. Defendant GEICO Casualty Company is a corporation organized and existing
under the laws of the State of Maryland, with its principal place of business in Maryland. (Compl.
43). Under § 1332(c)(1), GEICO Casualty Company therefore is a citizen of the State of Maryland,

and not a citizen of the State of Pennsylvania.
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 4 of 74

17. Because Defendant is a citizen of Maryland and Plaintiff is a citizen of
Pennsylvania, there is complete diversity of citizenship between Plaintiff and Defendant.

IV. Conclusion

18. This Court has jurisdiction over this action under 28 U.S.C. § 1332(a), and removal
is proper under 28 U.S.C. §§ 1441 and 1446, because the amount in controversy exceeds $75,000,
exclusive of interest and costs, and this is a civil action between citizens of different states.

19. Defendant, by filing this Notice of Removal, does not waive any defenses or
objections available to it under the law. Defendant reserves the right to amend or supplement this
Notice of Removal.

WHEREFORE, Defendant hereby removes this action to the United States District Court
for the Eastern District of Pennsylvania and requests that the Court of Common Pleas of
Philadelphia County proceed no further with respect to this action.

Dated: February 14, 2019.

Respectfully submitted,
EVERSHEDS SUTHERLAND (US) LLP

Urrmbortin Lo/1—

Kymberly Kochis (fale No. 319846)
Michaél R. Nelson¥2a. Bar No. 065679)
1114 Avenue of the Americas

The Grace Building, 40" Floor

New York, New York 10036-7703
Telephone: (212) 389-5000

Facsimile: (212) 389-5099
kymberlykochis@eversheds-sutherland.com
mikenelson@eversheds-sutherland.com

Attorneys for Defendant
GEICO Casualty Company
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 5 of 74

CERTIFICATE OF SERVICE
The undersigned hereby certifies that the foregoing Notice of Removal has been served
this day by United States mail, postage prepaid, with a courtesy copy by e-mail, upon counsel for
Plaintiff addressed as follows:

James C. Haggerty

Suzanne Tighe

Jeffrey K. Stanton

HAGGERTY, GOLDBERG, SCHLEIFER
& KUPERSMITH, P.C.

1835 Market Street, Suite 2700
Philadelphia, Pennsylvania 19103
jhaggerty@hgsklawyers.com
stighe@hgsklawyers.com
jstanton@hgsklawyers.com

Scott B. Cooper

Schmidt Kramer PC

209 State Street

Harrisburg, PA 17101
scooper@schmidtkramer.com

This 14th day of February, 2019.

Kyspberly Kochis (Pa. Bar No. 319846)

 
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 6 of 74

EXHIBIT A

(COPIES OF ALL PLEADINGS
FROM STATE COURT CASE)
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 7 of 74

Court of Common Pleas of Philadelphia County
Trial Division

  

 

 

 

Civil Cover Sheet
: PLAINTIFF'S NAME

FRANCIS J. BUTTA

DEFENDANT'S NAME
GEICO CASUALTY COMPANY

 

_ PLAINTIFF'S ADDRESS
1970 VETERANS HIGHWAY, N3

LEVITTOWN PA 19056

DEFENDANT'S ADDRESS
5260 WESTERN AVENUE

CHEVY CHASE MD 20815

 

| PLAINTIEF'S NAME

DEFENDANT'S NAME

 

PLAINTIFF'S ADDRESS

DEFENDANT'S ADDRESS

 

» PLAINTIFF'S NAME

DEFENDANT'S NAME

 

PLAINTIFF'S ADDRESS

 

 

| DEFENDANT'S ADDRESS
| TOTAL NUMBER OF PLAINTIFFS _ TOTAL NUMBER OF DEFENDANTS COMMENCEMENT OF ACTION
i or) Complaint (J Petition Action (J Notice of Appeal

1 1

EJ] writ of Summons © [2] Transfer From Other Jurisdictions

 

 

AMOUNT IN CONTROVERSY COURT PROGRAMS

FE) Commerce

Cl ¢s C1] Arbitration [] -Mass Tort 1 Settlement
$50,000.00 or less C Jury CG Savings Action ~E] Minor Court Appeal [ Minors
[X] More than $50,000.00 (1) Non-Jury [] Statutory Appeals CI w/p/survival

 

EX] Other. CLASS ACTION

Petition =

 

CASE TYPE AND CODE
Cl - CLASS ACTION

 

_ STATUTORY BASIS FOR CAUSE OF ACTION

 

 

 

 

 

 

RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER) FILED IS CASE SUBJECT TO
ic COORDINATION ORDER?
PRO PROTHY ORDER?
JAN 23 2019
M. BRYANT
TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: FRANCIS J BUTTA
_ Papers may be served at the address set forth below.
"NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY _ ADDRESS
_ JAMES C. HAGGERTY 1835 MARKET STREET
ee SUITE 2700
_ PHONE NUMBER _ FAX NUMBER PHILADELPHIA PA 19103
(267) 350-6600 _ (215) 665-8201
SUPREME COURT IDENTIFICATION NO. E-MAIL ADDRESS
30003 jhaggerty@hgsklawyers.com
_ SIGNATURE OF FILING ATTORNEY OR PARTY _ DATE SUBMITTED
JAMES HAGGERTY Wednesday, January 23, 2019, 09:23 am

 

FINAL COPY (Approved by the Prothonotary Clerk)

 

 
Case 2:19-cv-00675-MAK Document 1 Filed 02/15/19 Page 8 of 74

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA aN

FRANCIS J. BUTTA Filed ja
INDIVIDUALLY AND ON BEHALF OF A : office apices wh
CLASS OF SIMILARLY SITUATED PERSONS  : 23 VEN

1970 Veterans Highway, N3

ee “y

 

Levittown, PA 19056 Sree
vs. : NO,
GEICO CASUALTY COMPANY ;
5260 Western Avenue :
Chevy Chase, MD 20815
NOTICE TO PLEAD

NOTICE

You have been sued in court. If you wish to defend
against the claims set forth in the following pages, you
must take action within twenty (20) days after this
complaint and notice are served, by entering a written
appearance personally or by attorney and filing in
writing with the court your defenses or objections to the
claims set forth against you, You are warmed that if
you fail to do so the case may proceed without you and a
judgment may be entered against you by the court
without further notice for any money claimed in the
complaint or for any other claim or relief requested by
the plaintiff, You may lose money or property or other
rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR
LAWYER AT ONCE. IF YOU DO NOT HAVE A
LAWYER OR CANNOT AFFORD ONE, GO TO OR
TELEPHONE THE OFFICE SET FORTH BELOW
TO FIND OUT WHERE YOU CAN GET LEGAL
HELP.

PHILADELPHIA BAR ASSOCIATION
LAWYER REFERRAL AND INFORMATION
SERVICE
One Reading Center
Philadelphia, Pennsylvania 19107
Telephone: 215-238-1701

AVISO

Le han demando a usted en la corte. Si usted
quiere defenderse de estas demandos expuestas en las
paginas sigiuentes, usted tiene veinte (20) dias de plazo
al partir de la fecha de la demanda y la notificacin.
Hace falta asentar una comparesencia escrita o en
persona o con un abogado y entregar a la corte en forma
escrita sus defensas o sus objeciones a las demandas en
contra de su persona. Sea avisado que si usted no se
defiende, la corte tomard medidas y puede continuar la
demanda en corte suya sin previo aviso o notificacién,
Ademis, la corte puede decidir a favor del demandante
y requiere que usted cumpla con todas las provisiones
de esta demanda. Usted puede perder diner or sus
propiedades u otros derechos importantes para usted.

LLEVE ESTA DEMANDA A UN ABOGADO
INMEDIATAMENTE. SI NO TIENE EL DINERO
SUFICIENTE DE PAGAR TAL SERVICIO, VAYA
EN PERSONA O LLAME POR TELEFONO A LA
OFICINA CUYA DIRECCION SE ENCUENTRA
ESCRITO ABAJO PARA AVERIGUAR DONDE SE
PUEDE CONSEGUIR ASISTENCIA LEGAL.

ASOCIACION DE LA LICENCIADOS DE
FILADELFIA
SERVICIO DE REFERENCIA E INFORMACION
LEGAL
One Reading Center
Filadelfia, Pennsylvania 19107
Teléfono: 215-238-1701

Case ID: 190102146

    
 
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 9 of 74

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
FRANCIS J, BUTTA
INDIVIDUALLY AND ON BEHALF OF A
CLASS OF SIMILARLY SITUATED PERSONS
1970 Veterans Highway, N3
Levittown, PA 19056
vs. : NO.
GEICO CASUALTY COMPANY
5260 Western Avenue
Chevy Chase, MD 20815
CIVIL ACTION — CLASS ACTION COMPLAINT
Parties

1. The plaintiff, Francis J. Butta, is an adult individual citizen and resident of the
Commonwealth of Pennsylvania residing at 1970 Veterans Highway, Levittown, Pennsylvania
19056.

2. At all times material hereto, the plaintiff, Francis J. Butta, resided with his
parents, Francis R. Butta and Yvonne A. Butta, at 1970 Veterans Highway, Apartment N-3,
Levittown, Pennsylvania 19056.

3. The defendant, GEICO Casualty Company (“GEICO Casualty”), is a corporation
organized and existing under the laws of the is corporation organized and existing in the State of
Maryland, with its principal place of business in Chevy Chase, Maryland, being duly authorized to
regularly and routinely and conducting business in the City and County of Philadelphia,
Pennsylvania.

4, The defendant, GEICO Casualty, regularly and routinely conducts business in the »

City and County of Philadelphia.

1

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 10 of 74

5. The present action seeks declaratory relief and compensatory contractual
underinsured motorist benefits on behalf of the individual plaintiff, and on behalf of a class of
similarly situated persons, under Insurance Policies issued by the defendant, GEICO Casualty, in
the Commonwealth of Pennsylvania.

Insurance Coverage

6. At all times material hereto, there existed, in full force and effect, a Pennsylvania
Motorcycle Insurance Policy (No. 4501-47-61-80) issued by the GEICO Casualty Company to
the plaintiff, Francis J. Butta, providing coverage in accordance with the Pennsylvania Motor
Vehicle Financial Responsibility Law, 75 Pa.C.S.A. § 1701 et seq. (“MVFRL” or “Financial
Responsibility Law”). |

7, The Motorcycle Policy issued by the defendant, GEICO Casualty, to the plaintiff,
Francis J. Butta, provides, inter alia, $15,000.00/$30,000.00 in stacked underinsured motorist
coverage for one (1) motorcycle.

8. At all times material hereto, there existed, in full force and effect, a Personal Auto
Policy issued by the defendant, GEICO Casualty, to Francis R. Butta and Yvonne A. Butta
(Policy No. 4282-59-15-95) providing coverage in accordance with the requirements of the
MVFRL. True and correct copies of the Declarations Pages and the Underinsured Motorist
Coverage Pennsylvania (Stacked Limits) endorsement are attached hereto as Exhibit “A”.

9, The Personal Automobile Policy issued by the defendant, GEICO Casualty, to
Francis R. Butta and Yvonne A. Butta provided, inter alia, $300,000.00 in stacked underinsured

motorist coverage for two vehicles. See Exhibit “A”.

2

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 11 of 74

Accident

10, On July 20, 2017, the plaintiff, Francis J. Butta, was operating a Piaggio
Motorcycle in an eastbound direction on Trenton Road at or near its intersection with Forsythia
Drive in Middletown Township, Bucks County, Pennsylvania.

11. On July 20, 2017, June E. Rosengrant was operating a Hyundai Santa Fe SUV in
a westbound direction on Trenton Road at or near its intersection with Forsythia Drive in
Middletown Township, Bucks County, Pennsylvania.

12. The plaintiff, Francis J. Butta, was lawfully driving through the intersection of
Trenton Road and Forsythia Drive when June E. Rosengrant, without notice, abruptly made a left
hand turn directly into his motorcycle, striking him in his lane of travel.

13. June E. Rosengrant violently collided with the motorcycle being operated by the
plaintiff, Francis J, Butta, in the eastbound lane of Trenton Road, causing the plaintiff, Francis J.
Butta, to be catapulted from the vehicle onto the highway.

14. The plaintiff, Francis J. Butta, sustained serious and permanent injuries in the
collision.

15. The serious and permanent injuries sustained by Francis J. Butta were caused by
the negligence and carelessness of June E. Rosengrant.

Tort Action

16. At the time of the accident there existed a Personal Automobile Policy of
Insurance issued by the New Jersey Manufacturers Insurance Company to June E. Rosengrant
providing coverage in accordance with the requirements of the Pennsylvania Motor Vehicle

Financial Responsibility Law, 75 Pa.C.S.A. § 1701 et seq.

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 12 of 74

17. The policy of insurance issued by the New Jersey Manufacturers Insurance
Company to June E. Rosengrant provided, inter alia, $300,000.00 in liability coverage.

18. Following the motor vehicle accident, the plaintiff, Francis J. Butta, made claim
upon June E, Rosengrant and the New Jersey Manufacturers Insurance Company for recovery of
damages in tort.

19. The liability coverage available to June E. Rosengrant for her negligence and
carelessness in the operation of her motor vehicle on July 20, 2017 is insufficient to compensate
the plaintiff, Francis J. Butta, for the serious injuries and damages sustained in the accident.

20. ‘June E. Rosengrant is an underinsured motorist as defined by the relevant policies
of insurance and the MVFRL.

Underinsured Motorist Claim (Motorcycle Policy)

21. Following the June 20, 2017 motor vehicle accident, the plaintiff, Francis J, Butta,
made claim upon the GEICO Indemnity Company for recovery of underinsured motorist
benefits.

22. Following receipt of the claim for recovery of underinsured motorist benefits, the
GEICO Indemnity Company, tendered to the plaintiff, Francis J. Butta, the $15,000.00 limit of
underinsured motorist coverage under the Motorcycle Policy.

23. The limits of liability coverage of the policy issued by the New Jersey
Manufacturers Insurance Company to J une E. Rosengrant and the limits of primary underinsured
motorist coverage of the policy issued by the GEICO Indemnity Company, are insufficient to
compensate the plaintiff, Francis J, Butta, for the serious and permanent injuries sustained in the

July 20, 2017 motor vehicle accident.

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 13 of 74

Underinsured Motorist Claim (Personal Auto Policy)
24. Following the July 20, 2017 motor vehicle accident, the plaintiff, Francis J. Butta,

made claim upon the defendant, GEICO Casualty, seeking recovery of underinsured motorist
benefits under the policy of insurance issued to his parents, Francis R. Butta and Yvonne A.
Butta.

25. Following receipt of the claim for recovery of underinsured motorist benefits
under the Personal Auto Policy issued to Francis R. Butta and Yvonne Butta, the defendant,
GEICO Casualty, denied and disclaimed the claim of Francis J, Butta.

26. By letter dated August 18, 2017, Caroline Kearns of the Claims Department of the
defendant, GEICO Casualty, issued a formal denial and disclaimer stating, in pertinent part:

With respect to the automobile accident on July 20, 2017, GEICO Casualty Insurance
Company hereby disclaims and denies any and all liability or obligation to you and to
others under Policy No. 4282591595 issued to Francis Richard Butta.

This disclaimer is made per Section IV Underinsured Motorist Coverage, Exclusion 2
of the policy, as amended, which states:

EXCLUSIONS
When This Coverage Does Not Apply
2. This coverage does not apply to bodily injury while occupying or from being
struck by a vehicle owned or leased by you or a relative that is not insured for
Underinsured Motorist Coverage under this policy.
The Underinsured Motorist Coverage does not apply to you with regards to the above
referenced date of loss as you are a relative of Francis Richard Butta and the 2007
PIAG/Vespa Fly 150 involved in this loss is not insured under Francis Richard Butta’s
Policy.
A true and correct copy of the August 18, 2017 letter is attached hereto and marked Exhibit “B”.

27. The denial and disclaimer of coverage by the defendant, GEICO Casualty, is

Case ID: 190102146
Case 2:19-cv-00675-MAK Document 1 Filed 02/15/19 Page 14 of 74

premised upon the household exclusion, as noted above, set forth in the Personal Auto Policy
issued to Francis R. Butta and Yvonna A, Butta.

28. The household exclusion is violative of the MVFRL in that it abrogates the inter-
policy stacking of the underinsured motorist coverage in the household for which a specific,
additional premium was charged and accepted.

Stacking of Underinsured Motorist Coverage

29, Under the Financial Responsibility Law, uninsured and underinsured motorist
coverages are to be stacked unless waived by the named insured.

30. Section 1738 of the MVFRL provides, in pertinent part:

(a) Limit for each vehicle.- When more than one vehicle is insured under one or more
policies providing uninsured or underinsured motorist coverage, the stated limits for
uninsured or underinsured coverage shall apply separately to each vehicle so insured. The

limits of coverage available under this subchapter for an insured shall be the sum of the
limits for each motor vehicle as to which the injured person is an insured.

(b) Waiver.- Notwithstanding the provisions of subsection (a), a named insured may
waive coverage providing stacking or uninsured or underinsured coverage in which case the
limits of coverage available under the policy for an insured shall be the stated limits for the
motor vehicle as to which the injured person is an insured.

(c) More than one vehicle,- Each named insured purchasing uninsured or underinsured
motorist coverage for more than one vehicle under a policy shall be provided the opportunity
to waive the stacked limits of coverage and instead purchase as described coverage as
described in subsection (b). The premiums for an insured who exercise such waiver shall be
reduced to reflect the different cost of such coverage.

75 Pa.C.S.A. §§ 1738(a)(b) and (c).
31. Stacking of uninsured and underinsured motorist coverages includes both intra-
policy stacking and inter-policy stacking.

32.  Intra-policy stacking is the cumulation of multiple coverages under single

policies; inter-policy stacking is the cumulation of multiple coverages under multiple policies in

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 15 of 74

a household,

33. The plaintiff, Francis J, Butta, selected and paid for stacked underinsured motorist
coverage under the Motorcycle Policy issued by the GEICO Indemnity Company.

34. Francis R. Butta and Yvonne A, Butta selected and paid for stacked underinsured
motorist coverage under the Personal Auto Policy issued by the defendant, GEICO Casualty.

35. As a resident relative of the household of Francis R. Butta and Yvonne A. Butta,
the plaintiff, Francis J. Butta, is entitled to stack the underinsured motorist coverage under the
Personal Auto Policy issued by the defendant, GEICO Casualty, to Francis R. Butta and Yvonne
A, Butta.

36. As a resident relative of the household of Francis R. Butta and Yvonne A, Butta,
the plaintiff, Francis J. Butta, is entitled to recover stacked underinsured motorist benefits under
the Personal Auto Policy issued by the defendant, GEICO Casualty, to Francis R. Butta and
Yvonne A. Butta.

Eligibility to Recover

37. The Insuring Agreement of the Underinsured Motorist Coverage Pennsylvania
(Stacked Limits) endorsement of the Personal Auto Policy issued by the defendant, GEICO
Casualty, to Francis R, Butta and Yvonne A. Butta provides, in pertinent part:

LOSSES WE PAY
Under this coverage, we will pay damages for bodily injury caused by an accident
which the insured is legally entitled to recover from the owner or operator of an
underinsured motor vehicle arising out of the ownership, maintenance or use of that
vehicle,
See Exhibit “A”, Automobile Policy Amendment, Underinsured Motorist Coverage,
Pennsylvania (Stacked Limits), p. 1.

38. Under the Personal Auto Policy issued by the defendant, GEICO Casualty, to

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 16 of 74

Francis R. Butta and Yvonne A. Butta, insured is defined as follows:

Insured means:

(a) You;

(b) A household member,
See Exhibit “A”, Automobile Policy Amendment, Underinsured Motorist Coverage
Pennsylvania (Stacked Limits), p. 1.

39. The plaintiff, Francis J. Butta, is an insured for purposes of underinsured motorist
coverage under the Personal Auto Policy issued by the defendant, GEICO Casualty, to Francis R.
Butta and Yvonne A. Butta.

40, The plaintiff, Francis J. Butta, is a member of the household of Francis R. Butta
and Yvonne A. Butta; therefore, the plaintiff, Francis J. Butta, is an insured for purposes of
recovery of underinsured motorist benefits under the Personal Auto Policy issued by the
defendant, GEICO Casualty.

41. Under the Personal Auto Policy issued by the defendant, GEICO Casualty, to
Francis R. Butta and Yvonne A. Butta, underinsured motor vehicle is defined as follows:

Underinsured Motor Vehicle means:

a motor vehicle for which the limits of available liability insurance and self-insurance are
insufficient to pay losses and damages.

See Exhibit “A”, Automobile Policy Amendment, Underinsured Motorist Coverage
Pennsylvania (Stacked Limits), p. 1.

42, The vehicle operated by June E. Rosengrant has insufficient liability coverage to
pay for the losses and damages sustained by the plaintiff, Francis J. Butta, in the July 20, 2017
motor vehicle accident; therefore, the vehicle operated by June E. Rosengrant is an underinsured

motor vehicle.

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 17 of 74

43. The plaintiff, Francis J. Butta, is entitled to and eligible for recovery of stacked
underinsured motorist benefits under the Personal Auto Policy issued by the defendant, GEICO
Casualty, to Francis R. Butta and Yvonne A. Butta.

Amount of Recovery

44. The policy of insurance issued by the defendant, GEICO Casualty, to Francis R.
Butta and Yvonne A. Butta, sets forth the amount of underinsured motorist benefits recoverable
by an eligible claimant.

45. The policy of insurance issued by the defendant, GEICO Casualty, to Francis R.
Butta and Yvonne A. Butta, provides, in pertinent part:

LIMIT OF LIABILITY
1. For you or a household member, the most we will pay for all damages including
those for care or loss of services due to bodily injury to one person in any one
accident is the sum of the “each person” limits for Underinsured Motorist Coverage
shown in the Declarations applicable to each vehicle.
See Exhibit “A”, Automobile Policy Amendment, Underinsured Motorist Coverage
Pennsylvania (Stacked Limits), p. 2.

46. The plaintiff, Francis J, Butta, is entitled to recover, therefore, up to $200,000.00
in underinsured motorist benefits from the defendant, GEICO Casualty, under the Personal Auto
Policy issued to Francis R. Butta and Yvonne A. Butta.

Disclaimer of Coverage

47, The denial and disclaimer of underinsured motorist coverage under the Personal
Auto Policy issued to Francis R. Butta and Yvonne A. Butta by the defendant, GEICO Casualty,
was based upon the household exclusion contained in that policy. See Exhibit “A”.

48. The household exclusion contained in the Personal Auto Policy issued by the

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 18 of 74

defendant, GEICO Casualty, to Francis R. Butta and Yvonne A. Butta, provides:
EXCLUSIONS
When This Coverage Does Not Apply
2. This coverage does not apply to bodily injury while occupying or from being
struck by a vehicle owned or leased by you or a relative that is not insured for
Underinsured Motorist Coverage under this policy.
See Exhibit “A”, Automobile Policy Amendment, Underinsured Motorist Coverage,
Pennsylvania (Stacked Limits), p. 2.

49, The household exclusion contained in the Personal Auto Policy issued to Francis
R. Butta and Yvonne A. Butta purportedly eliminates the stacking benefit for which Francis R.
Butta and Yvonne A. Butta paid an additional premium.

50. Francis R. Butta and Yvonne A. Butta specifically selected stacking underinsured
motorist coverage under the Personal Auto Policy issued by the defendant, GEICO Casualty.

51. Francis R. Butta and Yvonne A. Butta paid an additional premium for stacked
underinsured motorist coverage under the Personal Auto Policy issued by the defendant, GEICO
Casualty.

52. The stacking benefit selected by Francis R. Butta and Yvonne A. Butta under the
Personal Auto Policy issued by GEICO Casualty includes inter-policy stacking.

53. The selection of inter-policy stacking by Francis R. Butta and Yvonne A. Butta
thereby permits their son, Francis J. Butta, to recover additional, stacked underinsured motorist
benefits under the Personal Auto Policy issued by the defendant, GEICO Casualty.

54. The household exclusion is a hidden and disguised waiver of inter-policy stacking
under the Personal Auto Policy issued by the defendant, GEICO Casualty.

55. The Legislature has stated that stacking may only be waived provided the named

10

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 19 of 74

insured signs a form as set forth in the MVFRL.
56. Section 1738 of the Financial Responsibility Law provides, in pertinent part:
(d) Forms.-

(1) The named insured shall be informed that he may exercise the waiver of the
stacked limits of uninsured motorist coverage by signing the following written rejection
from:

UNINSURED COVERAGE LIMITS

By signing this waiver, I am rejecting stacked limits of uninsured motorist
coverage under the policy for myself and members of my household under which the
limits of coverage available would be the sum of limits for each motor vehicle insured
under the policy, Instead, the limits of coverage that I am purchasing shall be reduces to
the limits stated in the policy. I knowingly and voluntarily reject the staked limits of
coverage . J understand that my premium will be reduced if I reject this coverage.

 

Signature of First Named Insured

 

Date

(2) The named insured shall be informed that he may exercise the waiver of the
stacked limits on underinsured motorist coverage by signing the following written
rejection form:

UNDERINSURED COVERAGE LIMITS

By signing this waiver, I am rejecting stacked limits of underinsured motorist
coverage under the policy for myself and members of my household under which the
limits of coverage available would be the sum of limits for each motor vehicle insured
under the policy. Instead , the limits of coverage that I am purchasing shall be reduced
to the limits stated in the policy. I knowingly and voluntarily reject that stacked limits
of coverage. | understand that my premium will be reduced if I reject this coverage .

 

Signature of First Named Insured

 

Date

il

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 20 of 74

(e) Signature and date.- The forms described in subsection(d) must be signed by the
first named insured and dated to be valid. Any rejection form that does not comply with
this section is void.

75 Pa.C.S.A. §§ 1738(d),(e).

57. Francis R. Butta and Yvonne A. Butta did not sign a Rejection of Stacked
Underinsured Motorist Coverage.

58. Francis R. Butta and Yvonne A, Butta, in fact, elected to have stacked
underinsured motorist coverage under the Personal Auto Policy for the benefit of themselves and
members of their household.

59, As a resident relative of Francis R. Butta and Yvonne A. Butta, the plaintiff,
Francis J. Butta, is eligible for recovery of stacked underinsured motorist coverage under the
Personal Auto Policy issued by the defendant, GEICO Casualty, to Francis R. Butta and Yvonne
A. Butta.

60. The denial and disclaimer of stacked underinsured motorist coverage by reason of
the household exclusion to the plaintiff, Francis J. Butta, is illegal and violative of the MVFRL.

61. | The household exclusion is a disguised and hidden waiver of stacking of inter-
policy underinsured motorist coverage to which Francis R. Butta and Yvonne A. Butta never
agreed or consented.

Class Action Allegations

62. The plaintiff, Francis J. Butta, brings this action individually and on behalf of a
class of similarly situated persons as a class action pursuant to the Pennsylvania Rules of Civil
Procedure.

63. The defendant, GEICO Casualty, has continuously, systematically, wrongfully

and wantonly denied and/or failed to acknowledge the availability of stacked uninsured and
12

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 21 of 74

underinsured motorist coverages under policies issued in accordance with the requirements of the
MVFRL by reason of the household exclusion under policies where stacked coverage has been
elected.

64. The plaintiff, Francis J, Butta, seeks to represent a class of persons injured in
motor vehicle accidents from 2013 to the present as a result of the negligence of an uninsured or
an underinsured motorist who were insureds under Automobile Policies providing uninsured
and/or underinsured motorist coverage in accordance with the MVFRL and where: (a) the named
insured elected stacked uninsured and underinsured motorist coverage; (b) the named insured
paid an additional premium for stacked uninsured and/or underinsured motorist coverage; (c) a
claim was made for recovery of uninsured and/or underinsured motorist coverage under the
policy; (d) the claim for recovery of uninsured or underinsured motorist coverage was denied by
reason of the household exclusion; and (e) inter-policy stacking of underinsured motorist
benefits was denied to an otherwise eligible claimant by reason of the household exclusion
where, nonetheless, the named insured had elected and paid for stacked uninsured and/or
underinsured motorist coverage under the policy.

65. The plaintiff, Francis J. Butta, reserves the right to amend the definition and/or
identify subclasses upon completion of class certification.

66. The putative class is limited to residents of the Commonwealth of Pennsylvania in
numbers sufficient to allow class certification.

67. | The members of the class are so numerous that joinder of them is impracticable.

68. Identification of the members of the class can be ascertained in and through

discovery of the files and/or computer data base of the defendant, GEICO Casualty,

13

Case ID: 190102146
Case 2:19-cv-00675-MAK Document 1 Filed 02/15/19 Page 22 of 74

69.  Acclass action is the only practicable means available for the members of the class
to pursue the appropriate remedies and receive the necessary underinsured motorist benefits
under the policies of insurance in question.

70.  Acclass action is the only practicable means available to prevent the defendant,
GEICO Casualty, from engaging in the continuous and systematic illegal and unlawful conduct
under the Pennsylvania Motor Vehicle Financial Responsibility Law and to remedy the harm
created by this illegal and unlawful conduct.

71. The questions of law and fact are common to the members of the class which the
plaintiff, Francis J. Butta, seeks to represent.

72. The questions of law and fact common to the members of the class predominate
over questions that may affect only individual members.

73. | The common questions of law and fact which control this litigation predominate
over any individual issues include, but are not limited to:

(a) Each member of the class suffered injury as a result of the negligence of an
uninsured and/or underinsured motorist;

(b) Each member of the class is eligible as a named insured or an insured to recover
uninsured and/or underinsured motorist benefits under a policy of insurance
issued by the defendant, GEICO Casualty, which provided stacked uninsured
and/or underinsured motorist coverage in accordance with the MVFRL;

(c) Each policy under which each class member is eligible to recover uninsured
and/or underinsured motorist benefits in connection with injuries sustained in a
motor vehicle accident;

(d} | Under each policy, the named insured selected and paid for stacked uninsured
and/or underinsured motorist coverage;

(e) Under each policy, a named insured or an insured made claim for recovery of
uninsured and/or underinsured motorist benefits under the policy providing
stacked coverage;

14

Case ID: 190102146
Case 2:19-cv-00675-MAK Document 1 Filed 02/15/19 Page 23 of 74

(f) Under each policy, the claim for recovery of uninsured and/or underinsured
motorist benefits was denied by reason of the household exclusion contained in
the policy;

(g) The denial and disclaimer of uninsured and/or underinsured motorist coverage by
reason of the household exclusion is illegal and violative of the terms and
provisions of the MVFRL,

(h) The household exclusion contained in each policy is a disguised stacking waiver
which is violative of the terms and provisions of the MVFRL;

(i) Each member of the class is entitled to a declaration that he or she is entitled to
recover underinsured motorist benefits under the policy of insurance issued by the
defendant, GEICO Casualty, under which claim has been made;

(j) Each member of the class is entitled to recover stacked uninsured and/or

underinsured motorist benefits under the policy of insurance issued by the
defendant, GEICO Casualty, under which claim has been made.

74, The plaintiff, Francis J. Butta, is a member of the class that he seeks to represent.

75. The claims of the plaintiff, Francis J. Butta, are typical of the claims of other
members of the class which he purports to represent.

76. The plaintiff, Francis J. Butta, is well qualified to act as class representative.

77. The plaintiff, Francis J. Butta, will fairly and adequately protect the interests of
the members of the class.

78. The plaintiff, Francis J. Butta, has no interest that is adverse or antagonistic to the
interests of the members of the class.

79, The plaintiff, Francis J. Butta, is committed to prosecuting the class action.

80. The plaintiff, Francis J. Butta, has retained competent counsel who are
experienced in litigation of this nature.

81. Acclass action is superior to other available methods for the fair and efficient

adjudication of the controversy.
15

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 24 of 74

82. Joinder of all class matters is impracticable and the likelihood of individual class
members prosecuting separate claims is remote due to the fact that the members of the class do
not know that they are entitled to uninsured motorist coverage.

83. | The expense and burden of individual litigation makes it unlikely that a
substantial member of the class members will individually seek redress for the wrongs done to
them.

84. It is desirable for all concerned to concentrate the litigation in this particular
forum for adjudication.

85, The plaintiff, Francis J. Butta, anticipates no difficulty in the management of this
action as a class action.

86. The class action brought by the plaintiff, Francis J. Butta, is a convenient and
proper forum in which to litigate the claim.

87. The prosecution of separate actions by individual class members would create the
risk of bearing inconsistent determinations that could confront the defendant, GEICO Casualty,
with incompatible standards of conduct and which could prejudice non-parties to any
adjudication or substantially impede their ability to protect their own interests because of the
overriding common questions of law and fact involved in the matter.

88. Prosecution of these claims as a class action will result in an orderly and
expeditious administration of the claims and will foster economies of time, effort and expense.

89. Prosecution of these claims as a class action will contribute to uniformity of

decisions concerning the practices of the defendant, GEICO Casualty.

16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 25 of 74

COUNT I
(Declaratory Relief)

90. The plaintiff, Francis J. Butta, hereby incorporates by reference the foregoing
Paragraphs 1 through 89 of this Complaint as though same were fully set forth herein.

91. The Personal Auto Policy issued by the defendant, GEICO Casualty, to Francis R.
Butta and Yvonne A. Butta provides stacked underinsured motorist coverage.

92. Francis R. Butta and Yvonne A. Butta paid an additional premium for stacked
underinsured motorist coverage under the Personal Auto Policy issued by the defendant, GEICO
Casualty.

93. Asa resident of the household of Francis R. Butta and Yvonne A. Butta, the
plaintiff, Francis J. Butta is eligible to recover stacked underinsured motorist benefits under the
Personal Auto Policy issued by the defendant, GEICO Casualty, to this parents, Francis R. Butta
and Yvonne A. Butta. |

94. The defendant, GEICO Casualty, has denied and disclaimed coverage for
underinsured motorist benefits to Francis J. Butta under the Personal Auto Policy issued to
Francis R. Butta and Yvonne A. Butta, by reason of the household exclusion contained in that
policy,

95. The household exclusion is a disguised stacking waiver, being violative of the
MVERL.

96. In order to effectuate a valid waiver of stacked underinsured motorist coverage, a
named insured must sign a form as prescribed by § 1738 of the MVFRL, 75 Pa.C.S.A. § 1738..

97, Francis R. Butta and Yvonne A. Butta elected stacked underinsured motorist

17

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 26 of 74

coverage under the Personal Auto Policy; at no time did Francis R. Butta or Yvonne A, Butta
sign any waiver of stacking of underinsured motorist coverage under the Personal Auto Policy
issued by the defendant, GEICO Casualty.

98. The plaintiff, Francis J. Butta, is entitled to recover stacked underinsured motorist
coverage under the policy issued by the defendant, GEICO Casualty, to his parents, Francis R.
Butta and Yvonne A. Butta.

99, The defendant, GEICO Casualty, has wrongfully, willfully and wantonly refused
to provide stacked underinsured motorist coverage to the plaintiff, Francis J. Butta.

100. The refusal of the defendant, GEICO Casualty, to make stacked underinsured
motorist coverage available to the plaintiff, Francis J. Butta, is unlawful, illegal and in wanton
and willful disregard of the rights of the plaintiff, Francis J. Butta.

101, The denial and disclaimer of underinsured motorist coverage to the plaintiff,
Francis J. Butta, under the Personal Auto Policy issued by the defendant, GEICO Casualty, is a
material breach of that policy.

102. The denial and disclaimer of underinsured motorist coverage to the plaintiff,
Francis J. Butta, under the Personal Auto Policy issued by the defendant, GEICO Casualty, is in
direct violation of the specific terms and provisions of the MVFRL.

103. The refusal of the defendant, GEICO Casualty, to make stacked uninsured and/or
underinsured motorist coverage available to the members of the class is in violation of the
specific terms of the MVFRL.

104, The denial and disclaimer of underinsured motorist benefits to each member of
the class is a wrongful, wanton and willful breach of each policy of insurance providing stacked

uninsured and/or underinsured motorist coverage issued by the defendant, GETCO Casualty.

18

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 27 of 74

105. The defendant, GEICO Casualty, has acted wantonly, willfully and in reckless
disregard of the rights of the plaintiff, Francis J. Butta.

106. The defendant, GEICO Casualty, has acted wantonly, willfully and in reckless
disregard of the rights of each member of the class.

107. The plaintiff, Francis J. Butta, is entitled to a declaration that he is entitled to
recover stacked underinsured motorist coverage under the Personal Auto Policy issued by the
defendant, GEICO Casualty, to Francis R. Butta and Yvonne A. Butta.

108. Each member of the class is entitled to a declaration that he and/or she is entitled
to recover stacked uninsured and/or underinsured motorist coverage under the pertinent policy of
insurance issued by the defendant, GEICO Casualty.

109. The controversy poses an issue for judicial determination under the Declaratory
Judgment Act.

110. The controversy involves substantial rights of the parties to the action.

111. The controversy poses an issue for judicial determination which is not within the
scope of authority of any arbitrator or arbitration panel pursuant to the policy of insurance in
question.

112. A judgment of this court in this action will also be useful for the purpose of
clarifying and settling the legal relations at issue between the parties.

113. A judgment of this court will determine, terminate and afford relief from the
uncertainty and controversy giving rise to this action.

114. The plaintiff, Francis J. Butta, and members of the class are entitled to counsel
fees as a result of the vexatious and obdurate conduct of the defendant, GEICO Casualty, in the

handling and defense of these underinsured motorist claims.

19

Case ID: 190102146
Case 2:19-cv-00675-MAK Document 1 Filed 02/15/19 Page 28 of 74

WHEREFORE, the plaintiff, Francis J. Butta, respectfully requests that the Court enter an

Order:

(a) declaring that the plaintiff, Francis J. Butta, is entitled to recover stacked
underinsured motorist coverage under the Personal Auto Policy issued by the defendant,
GEICO Casualty Company, to Francis R. Butta and Yvonne A. Butta in connection with
the injuries sustained by the plaintiff, Francis J, Butta, in the July 20, 2017 motor vehicle
accident.

(b) declaring that each member of the class is entitled to recover stacked
uninsured and/or underinsured motorist coverage under the applicable policy providing
stacked uninsured and/or underinsured motorist coverage;

(c) awarding interest, counsel fees and costs; and

(d) such other relief as the court deems appropriate.

COUNT II
(Breach of Contract — Compensatory Relief)

115, The plaintiff, Francis J. Butta, hereby incorporates by reference the foregoing
Paragraphs | through 114 of this Complaint as though same were fully set forth herein.

116. The plaintiff, Francis J. Butta, sustained serious and permanent personal injury in
the July 20, 2017 motor vehicle accident as a result of the negligence and carelessness of the
underinsured motorist, June E. Rosengrant.

117, The plaintiff, Francis J. Butta, is eligible to recover underinsured motorist benefits
under the Personal Auto Policy issued by the defendant, GEICO Casualty, to Francis R. Butta
and Yvonne A. Butta in connection with injuries sustained by the plaintiff, Francis J. Butta, in
the July 20, 2017 motor vehicle accident.

118. In the July 20, 2017 motor vehicle accident, the plaintiff, Francis J. Butta,
sustained, inter alia:

(a) severe trauma to various and extensive parts of his body;

20

Case ID: 190102146
Case 2:19-cv-00675-MAK Document 1 Filed 02/15/19 Page 29 of 74

(b) fractures of his tibia and fibula requiring multiple surgeries, external
fixation and internal fixation;

(c) fracture of the right wrist;
(d) contusion and abrasions to the legs, ankles, wrist, knees, pelvis and head;

(e) permanent restriction upon activities as a result of the serious and
permanent injuries;

(f) inability to engage in the activities of daily living;

(g) inability to perform his usual and customary work related activities;

(h) severe trauma to his nerves and nervous system;

(i) depression;

GQ) such other injuries and damages as may be developed more fully during
discovery.

119. The serious and permanent injuries sustained by the plaintiff, Francis J. Butta,
were a direct result of the negligence and carelessness of June E. Rosengrant, the operator of the
underinsured motor vehicle.

120. The Personal Auto Policy issued by the defendant, GEICO Casualty, to Francis R.
Butta and Yvonne A. Butta provides stacked underinsured motorist coverage.

121, Francis R. Butta and Yvonne A. Butta paid and additional premium for stacked
underinsured motorist coverage under the Personal Auto Policy issued by the defendant, GEICO
Casualty,

122. Asa resident of the household of Francis R. Butta and Yvonne A. Butta, the
plaintiff, Francis J. Butta is eligible to recover stacked underinsured motorist benefits under the
Personal Auto Policy issued by the defendant, GEICO Casualty, to this parents, Francis R. Butta

and Yvonne A. Butta.

21

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 30 of 74

123. The defendant, GEICO Casualty, has denied and disclaimed coverage for
underinsured motorist benefits to Francis J. Butta under the Personal Auto Policy issued to
Francis R. Butta and Yvonne A. Butta, by reason of the household exclusion contained in that
policy.

124. The household exclusion is a hidden and disguised stacking waiver, being
violative of the MVFRL.

125. In order to effectuate a valid waiver of stacked underinsured motorist coverage, a
named insured must sign a form as prescribed by § 1738 of the MVFRL, 75 Pa.C.S.A. § 1738.

126. Francis R. Butta and Yvonne A. Butta elected stacked underinsured motorist
coverage under the Personal Auto Policy; at no time did Francis R. Butta or Yvonne A. Butta
sign any waiver of stacking of underinsured motorist coverage under the Personal Auto Policy
issued by the defendant, GEICO Casualty,

127, The plaintiff, Francis J. Butta, is entitled to recover stacked underinsured motorist
coverage under the policy issued by the defendant, GEICO Casualty, to his parents, Francis R.
Butta and Yvonne A. Butta.

128. The defendant, GEICO Casualty, has wrongfully, willfully and wantonly refused
to provide stacked underinsured motorist coverage to the plaintiff, Francis J, Butta.

129. The refusal of the defendant, GEICO Casualty, to make stacked underinsured
motorist coverage available to the plaintiff, Francis J. Butta, is unlawful, illegal and in wanton
and willful disregard of the rights of the plaintiff, Francis J. Butta.

130. The denial and disclaimer of underinsured motorist coverage to the plaintiff,
Francis J, Butta, under the Personal Auto Policy issued by the defendant, GEICO Casualty, is a

material breach of that policy,

22

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 31 of 74

131. The denial and disclaimer of underinsured motorist coverage to the plaintiff,
Francis J. Butta, under the Personal Auto Policy issued by the defendant, GEICO Casualty, is in
direct violation of the specific terms and provisions of the MVFRL.

132. The refusal of the defendant, GEICO Casualty, to make stacked uninsured and/or
underinsured motorist coverage available to the members of the class is in violation of the
specific terms of the MVFRL.

133, The denial and disclaimer of underinsured motorist benefits to each member of
the class is a wrongful, wanton and willful breach of each policy of insurance providing stacked
uninsured and/or underinsured motorist coverage issued by the defendant, GEICO Casualty,

134. The defendant, GEICO Casualty, has acted wantonly, willfully and in reckless
disregard of the rights of the plaintiff, Francis J. Butta.

135, The defendant, GEICO Casualty, has acted wantonly, willfully and in reckless
disregard of the rights of each member of the class.

136. The plaintiff, Francis J. Butta, is entitled to a declaration that he is entitled to
recover stacked underinsured motorist coverage under the Personal Auto Policy issued by the
defendant, GEICO Casualty, to Francis R. Butta and Yvonne A. Butta.

137. Each member of the class is entitled to a declaration that he and/or she is entitled
to recover stacked uninsured and/or underinsured motorist coverage under the pertinent policy of
insurance issued by the defendant, GEICO Casualty.

138. Asaresult of the negligence and carelessness of June E. Rosengrant, the plaintiff,
Francis J, Butta, has suffered and will continue to suffer, throughout the course of his life, pain,

restriction and disability.

23

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 32 of 74

139, As aresult of the negligence and carelessness of June E. Rosengrant, the plaintiff,
Francis J, Butta, has sustained serious and permanent injuries which will worsen as he ages.

140. As aresult of the negligence and carelessness of June E. Rosengrant, the plaintiff,
Francis J. Butta, will need ongoing care, therapy and rehabilitation.

141, As aresult of the negligence and carelessness of June E. Rosengrant, the plaintiff,
Francis J. Butta, has sustained a loss of earnings and an impairment of eaming capacity which is
permanent and continuing.

142, The plaintiff, Francis J, Butta, is entitled to recover stacked underinsured motorist
benefits under the Personal Auto Policy issued by the defendant, GEICO Casualty, to Francis R.
Butta and Yvonne A. Butta for the injuries sustained in the July 20, 2017 motor vehicle accident.

143. Each member of the class sustained injury in a motor vehicle accident as a result
of the negligence and carelessness of an uninsured and/or underinsured motorist.

144, Each member of the class has been denied uninsured and/or underinsured motorist
benefits under a policy providing stacked coverage with the denial being based upon the
household exclusion.

145, Bach member of the class is entitled to recover stacked uninsured and/or
underinsured motorist benefits under the relevant policy under which she and/or she is an insured
and/or named insured.

146. The defendant, GEICO Casualty, has breached the terms, agreements, promises
and provisions of the Personal Auto Policy issued to Francis R. Butta and Yvonne A. Butta by
failing to make payment of stacked underinsured motorist benefits to the plaintiff, Francis J.

Butta.

24

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 33 of 74

147. The defendant, GEICO Casualty, has breached the terms, agreements, promises
and provisions of each policy of insurance under which each member of the class has made claim

for recovery of stacked uninsured and/or underinsured motorist benefits by failing to make
payment of the stacked uninsured and/or underinsured motorist benefits in an amount which is
fair, reasonable and compensates each member of the class for his and/or her loss.

148, The plaintiff, Francis J. Butta, is entitled to recover stacked underinsured motorist
benefits from the defendant, GEICO Casualty.

149. Each member of the class is entitled to recover stacked uninsured and/or
underinsured motorist benefits from the defendant, GEICO Casualty.

WHEREFORE, the plaintiff, Francis J. Butta, respectfully requests that the Court enter an
Order:

(a) awarding $200,000.00 in stacked underinsured motorist benefits to the
plaintiff, Francis J, Butta, and against the defendant, GEICO Casualty Company; and

(bo) awarding stacked uninsured and/or underinsured motorist benefits to each
member of the class against the defendant, GEICO Casualty Insurance Company.

HAGGERTY, GOLDBERG, SCHLEIFER
& KUPERSMITH, P.C.

BY: _/s/ James C. Haggerty:
JAMES C. HAGGERTY, Esquire
SUZANNE TIGHE, Esquire
JEFFREY STANTON, Esquire
ID. # 30003; 80179; 311249
1835 Market Street, Suite 2700
Philadelphia, PA 19103

(267) 350-6600

FAX (215) 665-8197

Attorneys for Plaintiff

25

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 34 of 74

VERIFICATION

I, Francis J. Butta, state that the facts set forth in the Complaint
are true and correct to the best of my knowledge, information
and belief. I understand that the statements are made subject to
the penalties of 18 Pa.C.S.A. §4904 relating to unsworn
falsification to authorities.

BY, USS
Francis J. Butta

Case ID: onan
_ Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 35 of 74

ee
eS
ae
ee
ee
ay
ee

Case ID: 190102146

 
“0001004501 3764 8037CG301 1586"

Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 36 of 74

GEICO). Tel: 1-800-841-3000 Declarations Page

gei co.com This is a description of your coverage.
Please retain for your records.
GEICO INDEMNITY COMPANY
One GEICO Boulevard Policy Number: 4501-47-61-80

Fredericksburg, VA 22412-0003 Coverage Period:

07-17-17 through 07-17-18

Based on local time at the address of the named insured,
Date Issued: July 18, 2017 your coverage began at the later of 12:01am on 07-17-17, or
when Initial payment was received, and will expire at
12:01am on 07-17-18.

FRANCIS J BUTTA
1970 VETERANS HWY APT N3
LEVITTOWN PA 19056

Email Address: FRANK_BUTTA@YAHOO.COM

PENNSYLVANIA LAW REQUIRES THAT WE NOTIFY YOU THAT THIS POLICY COVERS COLLISION DAMAGE TO
A RENTAL VEHICLE ONLY WHEN THAT VEHICLE IS SUBSTITUTED FOR AN OWNED VEHICLE AS A
TEMPORARY SUBSTITUTE (AS DEFINED IN YOUR POLICY), AND ONLY WHEN COLLISION COVERAGE HAS
BEEN PURCHASED FOR THE VEHICLE THAT IS WITHDRAWN FROM SERVICE AND FOR WHICH THE RENTAL
IS SUBSTITUTED.

 

 

 

 

 

Named Insured Additional Drivers

Francis J Butta None

Vehicle VIN Vehicle Location Finance Company/
Lienholder

1.2007 Piag/Vespa FLY50/S50 VAPC446B674000538 _ Levittown PA 19056 7

Coverages* Limits and/or Deductibles Vehicle 1

Bodily Injury Liability

Each Person/Each Occurrence $15, 000/$30, 000 — $39.00

Property Damage Liability . $10, 000 : $33.00

Uninsured Motorists/With Stacking

Each Person/Each Occurrence $1 5,000/$30,000 $45.00

Underinsured Motorist/With ‘Stacking _

Each Person/Each Occurrence — $1 5,000/$30,000 ($79. 00

Total Twelve Month Premium $196. 00

*Coverage applies where a premium or $0.00 is shown for a vehicle.

If you elect to pay your premium in installments, you may be subject to an additional fee for each installment. The fee
amount will be shown on your billing statements and is subject to change.

Contract Type: A40PA
Contract Amendments: ALL VEHICLES - A40PA CRA166 CRA745

Unit Endorsements: CRA658 (VEH 1); CRA705 (VEH 1)

9 Continued on Back
DEC_PAGE (03-14) (Page 1 of 2) New Policy Page 5 of 8

Case ID: 190102146
Case 2:19-cv-00675-MAK Document 1 Filed 02/15/19 Page 37 of 74

GEICO

One GEICO Plaza
Washington DC 20076-0001
Telephone 1-800-841-3000

 

 

Pennsylvania
Motorcycle
Insurance
Policy

GEICO Indemnity Insurance Company

A40-PA (1-05)

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 38 of 74

POLICY INDEX

Page

SECTION | - LIABILITY COVERAGES
Your Protectlon Agalnst Claims From Others

 

DePINITIONS vo ccccccccccerseseeeeesscsessecesenecednatanneendaesuvaennns 3
Losses We Will Pay... cuss eerrreteperrererenisreseass 3
Additional Payments We Will Make Under

The Liability COVerageS......6 eerie eneds 4
Exclusions...........05 4
Persons Insured 5
Financlal Responsibility LAWS .......cienenneterrenenes 5
Out Of State INSUPANCEL... cece ccc eee c se eeniaaedniedeenede nie 5
Limit Of Liability ics reeeeeerinertenenennnens 5
Other INSULANCE oe... ee cee sen tee neste rere eeeeeesunenanewnnanenecne 5
CONAIHONS ..c.ccccesecsesersseseeeenrrereeserserererensentaseeeeeieee &

Notice

Two or More Motorcycles

Assistance and Cooperation of the Insured
Actlon Against Us

Subrogation

SECTION II - MOTORCYCLE MEDICAL PAYMENTS

Protection For Injured Persons For Medical Expenses

 

Definitions .. LMM Tata 6
Losses We will Pay. Soe ee . 6
Exclusions... sav seagpandanugnaibtAREH HOUSER Ete woevenaa) 0
Limit of Liability. HMM TF
CONIIONS. ..... istavsiiivesaavearsivencavrevacrvasamaenuneareecieeees 7
Notice
Action Against Us
Medical Reports; Original Claim for Benefits
Prompt Payment of Claims
Other Insurance
SECTION Ill - PHYSICAL DAMAGE COVERAGES
Your Protection For Loss Or Damage To Your
Motorcycle
DefiNItlons 0... ..cccceeerrcreevieernees SATE TWebN TRNAS 8
Losses We WII] Pay... rereeeieter etter 8
Comprehensive Coverage (Excluding Collision)
Collision Coverage
EXCIUSIONS...ccccccccceseececteceecseee cere renneeeescneteasneceneteeens 9
Limit of Liability... errr ener eetinneees 9g
Other INSUPANCE... teint  @
CONGITIONS....... cece ececeerereseecrsererrereetenereneeeeersetien 10

Notice

Two or More Motorcycles

Assistance and Cooperation of the Insured
Action Against Us

Insured's Duties in Event of Loss

A40-PA (1-05)

Page

Appraisal

Payment of Loss
No Benefit to Ballee
Subrogation

SECTION IV

UNINSURED AND UNDERINSURED MOTORISTS
COVERAGE

Protection For You And Your Passengers For
Injuries Caused By Uninsured, Underinsured, and
Hit-And-Run Motor Vehicles

De fINItONS «oie esecbeesreaetdeesneiveesernrer eens oe, ie, ees 1

Losses We Will Pay. ccc cere reeesseserserreereeses 12

EXCIUSIONS......c.:cccssesevesevecneassnsenseseeeteeteestesensarenaeensens 12

Limit of Liablllty cece esc eeeetesccetsreeeseeeseerenetses 12

CONIONS cece reser Gneseece eee 13
Notice

Proof of Claim

Assistance and Cooperation of the Insured
Other Insurance

Arbitration

Trust Agreement

Payment of Loss

Actlon Against Us

SECTION V

GENERAL CONDITIONS

These Conditions Apply To All coverages In This
Policy.

TFTA CGI Pe reer sree eee oe reo Tee OTIS 14
Policy Perlod.......ccerercereceseeeesienerrernresrinsereeens V4
Premium... MRI = 14
Changes... imine 14
Disposal of Motorcycle.. Fee eee 15
Assignment... i Aa 18
Cancellation By The insured. sinerectetecsewenceed 15
Cancellation by Us... deca es nr ivearneinitnmtetensanenseinan TO
RONGWAL cc cccccesceecseeceeeseseceesaneereeeenenaeeeasestneeneernpennes 15
Other INSUPANCE...cescceeceeecescreetensuesueeedbeesescnsereeneny 16
Dividend ProviSion .....cccccere eee rte rtasen senesced ines 16
Declaration. .....0...ccccecrereneeserseeerrassresensieebenneneanenes 16
Fraud and Misrepresentatlon,...... secs 16
Examination Under Oath... 7 nies 16
Terms Of Policy Conformed To StAtUtOS..p.ccssvevvseone 16
Cholce Of LAW... ecccerterttercceerreeenaneiteerrernrre 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 39 of 74

Whenever, "he," “his,” “him," or "himself" appears In this pollcy, you may read "she," "her," "hers," or "herself."
- - : AGREEMENT oa Se ee
We, the Company named In the Declarations attached to this policy, agree with you, in return for your payment
of the premium when due, to Insure you, subject to all the terms of this policy.
Acting In rellance on the Information you have furnished us, we will Insure you for the Coverages and the
Coverage Limits for which a premium Is shown in the Declarations.
SECTION | - LIABILITY COVERAGES

Bodily injury Llability and Property Damage Llabillty
Your Protection Against Claims From Others

 

 

 

 

 

DEFINITIONS

The words italicized in Sectlon I of this policy are defined below.

1. Auto business means the business of selling, repairing, servicing, storing, transporting or parking of autos or
motorcycles,

2. Bodily injury means bodily injury to a person, caused by accident, including resulting sickness, disease or death.
All clalms for damages arising from bodily injury to a person from a single loss shall be considered one bodily injury.

3. Electric personal assistive mobility device means a three wheel or less non-tandem wheeled device that is
self-balancing and propelled by an electric propulsion system designed for transporting one person.

4. Insured means a person or organization described under "PERSONS INSURED."

5. Motorcycle, means any two wheeled motorcycle, motorblke, moped or motorscooter. This also includes a three
wheeled motorcycle that quallfles under the definition of your owned motorcycle.

6. Non-owned motorcycle means a motorcycle or trailer not owned by or furnished for the regular use of either you
or a relative, other than a temporary substitute vehicle. A vehicle rented or leased for more than 30 days will be
considered as furnished for regular use.

7. Occupying (Occupies) (Occupied) means in, upon, entering into, getting on, getting out, getting off or alighting
trom a motorcycle.

8. Owned motorcycle means:

a) a motorcycle described in this pollcy for which a premium charge is shawn for these coverages;

b) a trailer owned by you;

c) a moforcycle that you acquire during the policy perlod or for which you enter into a lease during the policy
period for a term of six months or more, if

i) itreplaces an owned motorcycle as defined in a) above; or
i) we Insure all motorcycles owned or leased by you on the date of acquisition, and you ask us to add it to the

policy no more than 30 days later;
d) a temporary substitute vehicle.

Your owned motorcycle does not include a three wheeled motorcycle unless, and until, it meets our underwriting
criteria and an additional premium Is paid. The motorcycle must be manufactured or reconstructed from a two
wheeled motorcycle and powered by an engine originally designed for use only with a moforcycle.

9. Passenger means any person, other than the driver, while occupying, with your permission, your owned motorcycle.
10. Property damage means injury to or destruction of property. This includes loss of use of the property.
11. Relative means a person related to you who resides in your household.

12. Temporary substitute vehicle means a vehicle or trailer, not owned by you, temporarily used with the permission
of the owner. This vehicle must be used as a substitute for the owned motorcycle or trailer when withdrawn from
normal use because of its breakdown, repair, servicing, loss or destruction.

13. Trailer means a trailer designed to be towed by a motoreyecle, if not being used for business or commercial purposes.

14. You (Your) means the policyholder named In the Declarations or his or her spouse if a resident of the same household.
15. Warmeans armed conflict between nations, whether or not declared, civil war, insurrection, rebellion or revolution.

LOSSES WE WILL PAY
Under Section I, we will pay damages which an insured becomes legally obligated to pay because of:

1) bodily injury, Sustained by a person, and
2) property damage

A40-PA (1-05) Page 3 of 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 40 of 74

arising out of the ownership, maintenance or use of the owned or non-owned motorcycle, We will defend any suit for
damages payable under the terms of this policy. We may investigate and settle any claim or sult.

ADDITIONAL PAYMENTS WE WILL MAKE UNDER THE LIABILITY COVERAGES
1. All investigative and legal costs incurred by us.
2. All court costs charged to an insured in a covered lawsuit.

3. Allinterest accruing on that amount of a judgment which represents our limit of liablllty, until we have paid, offered, or
deposited in court that part of a judgment not exceeding the limit of our liability. Any prejudgment interest due will not
reduce our limit of liability.

4. Premiums for appeal bonds In a suit we appeal, or premiums for bonds to release attachments; but the face amount
of these bonds may not exceed the applicable limit of liability.

5. Premiums for ball bonds paid by an insured due to traffic law violations arising out of the use of an owned
motorcycle or non-owned motorcycle, not to exceed $250 per ball bond.

We will upon request by an insured, provide reimbursement for the following items:

a) Costs incurred by any insured for first aid to others at the tlme of an accident Involving an owned motorcycle or
non-owned motorcycle.

b) Loss of earnings up to $50 a day, but not other income, If we request an insured to attend hearings and trials.

c) All reasonable costs incurred by an insured at our request.

EXCLUSIONS

Sectlon I does not apply:

1. to any vehicle used to carry passengers or goods for hire.

2. to bodily injury or property damage caused intentionally by or at the direction of an insured.

3. to bodily injury or property damage that |s Insured under a nuclear liability policy.

4. to bodily injury or property damage arising from the operation of farm machinery.

5. to bodily injury to an employee of an insured arising out of and in the course of employment by an insured.

However, bodily injury of a domestic employee of the Insured is covered unless benefits are payable or are required to
be provided under a workers’ or workmen's compensation law.

6. to bodily injury to a fellow employee of an insured if the fellow employee's bodily injury arises from the use of a
motorcycle while in the course of employment and if worker's compensation or other similar coverage Is available.

7. to.an owned motorcycle while used by a person (other than you or a relative) when he is employed or otherwise
engaged In the auto business.

8. to a non-owned motorcycle while maintained or used by any person while such person is employed or otherwise
engaged in (1) any auto business if the accident arises out of that business; (2) any other business or occupation of
any insured |f the accident arises out of that business or occupation, except a motorcycle used by you or your
chauffeur or domestic servant while engaged in such other business.

9. to damage to:

a) property, including motor vehicles of any type, owned'or transported by an insured; or
b) property rented to or in charge of an insured other than a residence or private garage.

10. to a motorcycle acquired by you during the policy term, If you have purchased other liability insurance for it.

11. to:
a) the United States of America or any ofits Agencies;
b) any person, including you, if protection is afforded under the provisions of the Federal Tort Claims Act.

12. to any liability assumed under any contract or agreement.

13. to bodily injury or property damage losses sustained while your motorcycle is used in, or in preparation or

practice for:

a) any hill climbing exhibition or any other contest or demonstration;

b) any race, speed contest, spontaneous racing or stunting activity of any nature;

c) any marathon-type contest, use in any competition and/or sporting event, or while on any race course or facility
designed for racing; or

d) any contest which sanctions continuous riding for 24 or more hours and/or mileage accumulation in excess of 500
miles per 24 hour period.

A40-PA (1-05) Page 4 of 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 41 of 74

14. to punitive or exemplary damages.

15. to bodily injury or property damage caused by war, whether or not declared, civil war, insurrection, rebellion or
revolution.

16. to bodily injury or property damage while occupying, using or operating an all terrain vehicle,

17. to bodily injury ot property damage while occupying, using or operating an electric personal assistive mobility
device.

PERSONS INSURED

Section | applies to the following as insureds with regard to an owned motorcycle:

1. You and your relatives;

2, Any other person using the motorcycle with your permission. The actual use must be within the scope of that
permission;

3. Any other person or organization for his or its liability because of acts or omissions of an Insured under 1. or 2. above.
Sectlon | applies to the following with regard to a non-owned motorcycle:

1. a) youfor all non-owned motorcycles as defined;
b) your relatives when using a motorcycle or trailer.
Such use by you or your relatives must be with the permission, or reasonably believed to be with the permission, of
the owner and within the scope of that permission.

2. Aperson or organization, not owning or hiring the motorcyele, regarding his or Its liabllity because of acts or
omissions of an Insured under 1. above. The coverage limits stated in the Declarations are our maximum obligations
regardless of the number of insureds involved in the occurrence,

FINANCIAL RESPONSIBILITY LAWS

When this policy Is certlfled as proof of financial responsiblity for the future under the provisions of a motor vehicle
flnancial responsibility law, this liability insurance will comply with the provisions of that law. The insured agrees to
reimburse us for payments made by us which we would not have had to make except for this agreement.

OUT OF STATE INSURANCE
When the policy applies to the operation of a motorcycle outside of your state, we agree to Increase your coverages to

the extent required of out-of-state motorists by local law. This additional coverage will be reduced to the extent that you
are protected by another motorcycle insurance policy. No person can be paid more than once for any Item of loss.

LIMIT OF LIABILITY
Regardless of the number of motorcycles or trailers to which this policy applies:

1. The limit of Bodlly Injury Liability stated in the Declarations as applicable to “each person" is the limit of our liability
for all damages, Including damages for care and loss of services, because of bodily injury sustained by one person
as the result of one occurrence.

2. The limlt of Bodily Injury Liability stated in the Declarations as applicable to “each occurrence” is, subject to the above
provision respecting each person, the total limit of our liability for all such damages, including damages for care and
loss of services, because of bodily injury sustained by two or more persons as the result of any one occurrence.

3. The limit of Property Damage Liability stated in the Declarations as applicable to “each occurrence” is the total timlt
of our liability for all damages because of injury to or destruction of the property of one or more persons or
organizations, including the loss of use of the property as the result of any one occurrence.

OTHER INSURANCE

Ifthe insured has other insurance against a loss covered by Section I of this policy, we will not owe more than our pro-
rata share of the total coverage available. Any insurance we provide for losses arising out of the ownership, maintenance
or use of a motorcycle you do not own shall be excess over any other valld and collectible insurance.

CONDITIONS
The following conditions apply to Section I:
1. NOTICE
As soon as possible after an occurrence, written notice must be given to us or our authorized agent stating:
a) the identity of the insured;
b) the time, place and details of the occurrence;
c) the names and addresses of the injured, and of any witnesses; and
d) the names of the owners and the description and location of any damaged property. lfaclaim or suit is brought
against an insured, he must proniptly send us each demand, nolice, surmmons:cr other process recalyed

A40-PA (1-05) Page 5 of 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 42 of 74

2. TWOORMORE MOTORCYCLES
If thls policy covers two or more motorcycles, the limit of coverage applies separately toeach. A motorcycle and
an attached trailer are considered to be one motorcycle.
3, ASSISTANCE AND COOPERATION OF THE INSURED
The insured will cooperate and assist us, if requested:
a) in the investigation of the occurrence;
b) In making settlements;
c) in the conduct of suits;
d) In enforcing any right of contribution or indemnity against any legally responsible. person or organization because
of bedily injury or property damage;
e) at trials and hearings;
f) in securing and giving evidence; and
g) by obtaining the attendance of witnesses.
Only at his own cost will the insured make a payment, assume any obligation or incur any cost other than for first ald
to others.
4. ACTION AGAINST US
No suit will lie against us:
a) unless the insured has fully complied with all the policy's terms and conditions; and
b) until the amount of the insured'’s obligation to pay has been finally determined; elther
i) by a final judgment against the insured after actual trlal; or
ii) by written agreement of the insured, the claimant and us.
A person or organization or the legal representative of elther, who secures a judgment or written agreement, may
then sue to recover up to the policy limits.
No person or organization, Including the insured, has a right under this policy to make usa defendant in an action to
determine the insured's llabllity.

Bankruptcy or Insolvency of the insured or of his estate will not relieve us of our obligations.

5. SUBROGATION

When payment is made under this coverage, we will be subrogated to all the Insured's rights of recovery against others.
The insured will help us to enforce these rights. The insured will do nothing after loss to prejudice these rights.

This means we will have the right to sue for or otherwise recover the loss from anyone else who may be held
responsible,

SECTION II - MOTORCYCLE MEDICAL PAYMENTS
Protection For Injured Persons For Medical Expenses
DEFINITIONS
The definitions In Section | apply to Section Il, with the following special definitions.
1. Injured person means:

a) you or any refative who sustains bodily injury while occupying the insured motorcycle;
b) any other natural person who sustains bodily injury:

i) while a passenger on the insured motorcycle; or
ii) while using the insured motorcycle with your express or Implied permission.

2. Insured means you, any relative or any passenger while occupying your owned motorcycle.

3. Insured motorcycle means a motorcycle owned by you to which the Section I coverages of this policy apply and
for which we have charged a specific premium.

4. Medical services means medical, surgical and dental services, including prosthetic devices and necessary
ambulance, hospital, professional nursing and funeral expenses.

5. Motor vehicle means an auto and any other vehicle, including a trailer, operated or designed for operation upon a
public road by any power other than animal or muscular power,

LOSSES WE WILL PAY

We will pay reasonable expenses incurred for necessary medical services because of bodily injury caused by accident
and sustained by an insured. We will pay only those expenses Incurred within one year from the dale of the accident up
to the stated fimlt for each person. Funeral expenses are hol subject to. Ihe one year time limilation

A40-PA (1-05) Page 6 of 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 43 of 74

EXCLUSIONS

Section II does not apply:

4. to any person who Intentionally causes an accident.

2. for bodily injury sustained while occupying your insured motorcycle when It is being used to carry persons or
property for a fee.

3. for bodily injury occurring during the course of employment if workers' or workman's compensation benefits are
required or available for the bodily injury.

4. to you and your relatives it injured while In, or through belng struck by, any motor vehicle which is not an insured
motorcycle jt it is owned by you or a relative or available tor the regular use of either.

5. for bodily injury sustained while occupying your insured motorcycle without your permission or outside the
scope of your permission.

6. for bodily injury sustained while occupying your insured motorcycle when it is being used in the business or
occupation of an insured.

7. to bodily injury \osses sustained while your insured motorcycle is used in, or in preparation or practice for:
a) any hill climbing exhibition or any other contest or demonstration,
b) any race, speed contest, spontaneous racing or stunting activity of any nature;
c) any marathon-type contest, use in any competition and/or sporting event, or while on any race course or facility

designed for racing; or
d) any contest which sanctions continuous riding for 24 or more hours and/or mileage accumulation in excess of

500 miles per 24 hour period.

LIMIT OF LIABILITY
Regardless of the number of policies available, claims made, insured motorcycles or persons to which this coverage
applies, our total limit of liability for all medical expense benefits paid to or for any one person injured in any one motor
vehicle accident is the amount shown In the policy Declarations as applicable to “each person" for the insured
motorcycle involved in the accident. Any amounts otherwise payable for expenses under this coverage shall be
reduced by any amounts paid or payable for the same expenses under any Liabillty or Uninsured Motorists coverage
provided by this policy.
CONDITIONS
The following conditions apply to Section Il:
1. NOTICE

As soon as possible after an accident, notice must be given us or our authorized agent stating:

a) the time, place and details of the accident; and

b) the names and addresses of the injured persons.
2. ACTION AGAINST US

Suit shall not lie against us unless there has been full campliance with all the terms of this insurance policy.

3. MEDICAL REPORTS; ORIGINAL CLAIM FOR BENEFITS
As soon as possible and within no more than 12 months after the accident date, the injured person or his
representative shall provide us with an original claim for benefits and with all information which we require to
determine the amount payable.
The injured person shall submit to medical examination at our expense by doctors chosen by us, as we may
reasonably require. He, or hls representative, shall authorize us to obtain medical reports and copies of records.
Farms furnished by us are to be used in submitting an original clair for benefits unless we fail to provide the forms
within 15 days after receiving notice of a clalm.
lf medical expense benefits terminate and the injured person later requests further benefits under the original claim
for bodily injury, ne, or his representative, shall submit to us reasonable medical proof of recurrence.
4, PROMPT PAYMENT OF CLAIMS
We will make medical expense payments within 30 days after satisfactory proof of claim has been received by us.
5. OTHER INSURANCE

lf there is other applicable medical payments insurance, we will pay only our share. Our share is the proportion that
our limit of liability bears to the total of all applicable limits.

A40-PA (1-05) Page 7 of 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 44 of 74

 

SECTION Ill - PHYSICAL DAMAGE COVERAGES
Your Protection For Loss Or Damage To Your Motorcycle
DEFINITIONS
The definitions of Section | apply to Section III with the following speclal definitions,
1. Actual cash value is the replacement cost of the motorcycle or property less depreciation and/or betterment.
2. Betterment is improvement of the motorcycle or property to a value greater than Its pre-loss condition.

3. Collision means Joss caused by upset of the owned or non-owned motorcycle or its collision with another object,
including an attached trailer.
Losses caused by the following are comprehensive Josses:

(a) missiles; (g) explosion; (m) malicous mischlet

(b) falling objects; (h) earthquake; (n) vandalism;

(c) fire; (i) windstorm; (a) riot;

(d) lightning; {jj hall; (p) civil commotion

(e) theft; (k) water; (q) colliding with a bird or animal
(f} larceny; (j) flood;

4. Custom parts or equipment means paint, equipment, devices, accessories, enhancements, and changes, other
than those which are original manufacturer installed, which:

a) are permanently installed or attached; or
b) alter the appearance or performance of a vehicle.

This includes any electronic equipment, antennas, and other devices used exclusively to send or receive audio,
visual, or data signals, or to play back recorded media, other than those which are original manufacturer installed,
that are permanently Installed in the owned motorcyele, using bolts or brackets, Including slide-out brackets,

5. Depreciation means a decrease or loss in value to the motorcycle or property because of use, disuse, physical
wear and tear, age, outdatedness, or other causes.

6. Insured means:

a) you and your relatives;
b) aperson or organization maintaining, using or having custody of the motorcycle with your permission, if the

use Is withIn the scope of that permission.
7. Loss means direct and accidental loss of or damage to:

a) the motorcycle, including its equipment; or
b) other insured property.

8. Non-owned motorcycle means a motorcycle or trailer not owned by or furnished tor the regular use of either you
or your relatives, except a temporary substitute vehicle. You or your relative must be using the motorcycle or
trailer within the scope of permission given by its owner. A motorcycle rented or leased for more than 30 days will
be considered as furnished for your regular use.

LOSSES WE WILL PAY

Comprehensive Coverage (Excluding Collision)

4. We will pay foreach floss, less the applicable deductible, caused other than by collision to the owned or
non-owned motorcycle. This includes glass breakage.

No deductible will apply to Joss caused by fire, lightning, smoke, smudge, or damage sustained while the vehicle is
belng transported on any conveyance.

At the option of the insured, breakage of glass caused by collision may be paid under the Collision coverage, if
included in the policy.

2. Losses arising out of a single occurrence shall be subject to no more than one deductible.

Colllsion Coverage

We will pay for:

4. collision loss to the owned or non-owned motorcycle for the amount of each loss and

2. your Department of Transportation approved motorcycle helmet, when worn at time of lossless the applicable
deductible.

A40-PA (1-05) Page 6 of 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 45 of 74

Losses arising oul of a single occurrence shall be subject to no more than one deductible.
EXCLUSIONS
Sectlon Ill does not apply:

ad

2.

oO iota i

©

11.

12.

13,

to a motorcycle used to carry passengers or goods for hire. However, a motorcycle used in an ordinary carpool on
a ride sharing or cost sharing basis is covered.

to loss due to war.

to damage caused by and limited to wear and tear, freezing, mechanical or electrical breakdown or failure, unless
that damage results from a covered theft.

to tres, when they alone are damaged by collision.

to loss due to radioactivity.

to loss |f your motorcycle has been abandoned,

to trailers when used for business or commercial purposes with vehicles other than motorcycles.

to custom parts or equipment unless the existence of those custom parts or equipment has been previously
reported to us and an endorsement to the policy has been added.

to any liability assumed under any contract or agreement.

. to any Joss resulting from:

a) the acquisition of a stolen vehicle;
b) any governmental, legal or other action to return a vehicle to Its legal, equitable, or beneficlal owner, or anyone

claiming an ownership interest in the vehicle;
c) any confiscation, seizure or impoundment of a vehicle by governmental authorities; or

d) the sale of an owned motorcycle.
to the destruction, Impoundment, confiscation or selzure of a vehicle by governmental or civil authorities due to its
use by you, a relative or a permissive user of the vehicle.

to the Joss to any:

1. tools;

2. wearing apparel; or

3. personal effects. This exclusion does not apply to a covered Department of Transportation approved motorcycle
helmet worn at the time of the collision. .

to comprehensive and collision losses sustained while your motorcycle is used in, or in preparation or practice for:

a) any hill climbing exhibition or any other contest or demonstration;

b) any race, speed contest, spontaneous racing or stunting activity of any nature;

c) any marathon-type contest, use In any competition and/or sporting event, or while on any race course or facility
designed for racing; or

d) any contest which sanctions continuous riding for 24 or more hours and/or mileage accumulation in excess of 500
miles per 24 hour period.

LIMIT OF LIABILITY
The limit of our liability for loss will be the lesser of:

1.
2.

the actual cash value ot your motorcycle at the time of loss;

the cost to repair or replace the property, or any of its parts or custom parts or equipment, with other of like kind
and quality and will not include compensation for any diminution in the property's value that is claimed to result from
the loss,

Actual cash value of property will be determined at the time of the Joss and will include an adjustment for depreciation
and/or betterment and for the physical condition of the property.

Our limit of liability under Collision coverage for loss to your covered Department of Transportation approved
motorcycle helmet shall not exceed a maximum of $400. This coverage only applies to the helmet, not to
communication equipment Installed in the helmet.

OTHER INSURANCE

Ifthe insured has other insurance against a loss covered by Section III, we will not owe more than our pro-rata share of
the total coverage available. Any insurance we provide fora temporary substitute vehicle you do not own shall be
excess over any other collectible insurance.

A40-PA (1-05) Page 9 of 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 46 of 74

CONDITIONS
The following conditions apply only to the Physical Damage coverages:

1.

NOTICE

As soon as possible after a Joss written notice must be given us or our authorized agent stating:

a) the identity of the insure;

b) adescription of the motorcycle or traller,

c) the time, place and details of the loss; and

d) the names and addresses of any witnesses.

in case of theft, the insured must promptly notify the police.

TWO OR MORE MOTORCYCLES

If this policy covers two or more motoreyeles or trailers, the limit of coverage and any deductible apply separately
to each.

ASSISTANCE AND COOPERATION OF THE INSURED
The insured will cooperate and assist us, if requested:

a) in the investigation of the floss;

b) in making settlements,

c) In the conduct of sults;

d) in enforcing any right of subrogation against any legally responsible person or organization;
e) at trlals and hearings;

f) in securing and giving evidence; and

g) by obtaining the attendance of witnesses.

ACTION AGAINST US

Suit will not lie against us unless the policy terms have been complied with and until 30 days after proof of loss is

filed and the amount of Joss is determined.

If we retain salvage, we have no duty to preserve or otherwise retain the salvage for any purpose, including as

evidence for any civil or criminal proceeding. |f you ask us Immeclately after a Joss to preserve the salvage for

inspection, we will do so for a period not to exceed 30 days. You may purchase the salvage from us if you wish.

INSURED'S DUTIES IN EVENT OF LOSS

In the event of loss the Insured will:

a) Protect the motorcycle, whether or not the loss |s covered by this policy. Further loss due to the insured's
failure to protect the motorcycle will not be covered, Reasonable expenses Incurred for this protection will be
pald by us.

b) File with us, within 91 days after foss, his sworn proof of loss, including all information we may reasonable
require.

c) Atour request, the insured will exhibit the damaged property.

APPRAISAL

lf we and the insured do not agree on the amount of Joss, elther may, within 60 days after proof of loss is filed,

demand an appralsal of the foss. In that event, we and the insured will each select a competent appraiser. The

appraisers will select a competent and disinterested umpire. The appraisers will state separately the actual cash
value and the amount of the Joss. If they fail to agree, they will submit the dispute to the umpire, An award in writing
of any two will determine the amount of loss, We and the insured will each pay his chosen appraiser and will bear
equally the other expenses of the appraisal and umpire.

We will not waive our rights by any of our acts relating to appraisal.

PAYMENT OF LOSS

We may at our option:

a) pay for the Joss; or

b) repair or replace the damaged or stolen property.

At any time before the loss is paid or the property replaced, we may return any stolen property to you or to the

address shown in the Declarations at our expense with payment for covered damage. We may take all or part of the

property at the agreed or appraised value, but there will be no abandonment to us. We may settle claims for loss
either with the insured or the owner of the property.

A40-PA (1-05) Page 10 of 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 47 of 74

 

 

 

 

8. NO BENEFIT TO BAILEE
This insurance does not apply directly or indirectly to the benefit of a carrier or other bailee for hire liable for the Joss
to the motorcycle.
9, SUBROGATION
When payrnent is made under this coverage, we will be subrogated to all the insured’s rights of recovery against others.
The insured will help us to enforce these rights. The insured will do nothing after Joss to prejudice these rights.
This means we will have the right to sue for or otherwise recover the foss from anyone else who may be held
responsible.
SECTION IV - UNINSURED AND UNDERINSURED MOTORISTS COVERAGE
Protection For You And Your Passengers For Injuries Caused By Uninsured, Underinsured and
Hit-And-Run Motor Vehicles
DEFINITIONS
The definitions of Section | apply to Section IV with the following special definitlons.
1. Bodily injury means bodily injury, sickness, or disease, including death, sustained by you, your relatives or any
other person occupying an insured motorcycle with our permission.
2. Hit-and-Run Motor Vehicle |s a motor vehicle that causes an accident resulting in bodily injury to an insured and
whose operator or owner is at fault and cannot be identified, provided the insured or someone on his behalf:
a) reports the accident promptly to a police, peace or judicial officer or to the Commissioner of Motor Vehicles; and
b) files with us within 30 days a statement setting forth the tacts of the accident and claiming that he has a cause of
action for damages against an unidentified person.
3. Household Member means a person residing in your household who is:
a) your spouse, or
b) a relative; or
c) amlnor in your custody or the custody of a relative.
4. Insured means:
a) you,
b) a household member;
c) any other person while occupying an insured motorcycle with your permission;
d) any person who |s entitled to recover damages because of bodily injury sustained by an insured under a), b)
and c) above,
lf there is more than one insured, our limits of liability will not be increased,
5. Insured motorcycle is a motorcycle:
a) described in the Declarations and covered by the bodily injury liabillty coverages of this policy;
b) thatis a temporary substitute vehicle or
c) operated by you or your spouse if a resident of the same household.
But the term insured motorcycle does not include:
a) a motorcycle used to carry passengers or goods for hire except In a carpool on a ride sharing or cost sharing basis;
b) a motorcycle being used without the owner's permission; or
c) under subparagraphs b) and c) above, a moforcycle owned by or furnished for the regular use of an insured.
6. State includes the District of Columbia, the territories and possessions of the United States, and the Provinces of
Canada.
7. Underinsured Motor Vehicle means: a motor vehicle tor which the limits of available liability insurance and

self-insurance are insufficient to pay losses and damages.

The term Underinsured Motor Vehicle does not include:

a) an insured motorcycle under the liability coverage of this policy;

b) a motor vehicle owned by the United States of America, any other national government, a state, or a political
sub-division of any such government or its agencies;

c) aland motor vehicle or trailer operated on rails or crawler-treads or located for use as a residence or premlses;

d) a farm-type tractor or equipment designed tor use principally off public roads, except while used upon public
roads; and

e) a motor vehicle owned or operated by a self-insurer within the meaning of any motor vehicle financial
responsibllity law, motor carrier law or any similar law.

A40-PA (1-05) Page 11 of 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 48 of 74

8. Uninsured motor vehicle is:
a) amotor vehicle for which there is no liability insurance or self-insurance applicable at the time of the accident or
loss;
b) a hit-and-run motor vehicle as defined; or
c) amotor vehicle whose insurer is or becomes insolvent or denies coverage.

The term uninsured motor vehicle does not include:

a) an insured motorcycle;
b) amotor vehicle owned or operated by a self-insurer within the meaning of any motor vehicle financial
responsibility law, motor carrier law or any similar law;
c) amotor vehicle owned by the United States of America, any other national government, a state, or a political
subdivision of any such government or its agencies;
d) aland motor vehicle or trailer operated on ralls or crawler-treads or located for use as a residence or premises; or
e) a farm-type tractor or equipment designed for use principally off public roads, except while used upon public
roads,
LOSSES WE WILL PAY
We will pay damages for bodily injury caused by an accident which the insured is legally entitled to recover from the
owner or operator of an uninsured or underinsured motor vehicle arising out of the ownership, maintenance or use of
that motor vehicle,
The amount of the insured's recovery for these damages will be determined by agreement between the insured or his
representative and us, The dispute will be arbitrated if an agreement cannot be reached.
An insured may not recover damages under both the Uninsured Motorist Coverage and the Underinsured Motorist
Coverage for the same accident.
EXCLUSIONS
Sectlon IV does not apply:
1. This coverage does not apply to bodily injury to an insured If the insured or his legal representative has made a
settlement or has been awarded a judgment of hls claim without our prior written consent.
2. This coverage will not benefit any workmen's compensation Insurer, self-Insurer or disability benefits insurer.
3. We do not cover the United States of America or any of its agencies as an insured, a third party beneficiary or
otherwise.
4. We do not cover any person while In a vehicle described in the declarations on which only Physical Damage
Coverages are carried.
5. Regardless of any other provision of this policy, there is no coverage for punitive or exemplary damages.
6. This coverage does not apply to bodily injury while occupying or from being struck by a vehicle owned or leased
by you or a relative that is not insured for Uninsured or Underinsured Motorists Coverage under this policy,
7. This coverage does not apply to the use of any vehicle by an insured without permission from the owner.
@. When using a motor vehicle furnished for the regular use of you, your spouse, or a relative who resides in your
household, which is not Insured under this policy.
9. to bodily injury loss sustained while your insured motorcycle is used in, or in preparation or practice for:
a) any hill climbing exhibition or any other contest or demonstration;
b) any race, speed contest, spontaneous racing or stunting activity of any nature;
c) any marathon-type contest, use |n any competition and/or sporting event, or while on any race course or facility

designed for racing;
d) any contest which sanctions continuous riding for 24 or more hours and/or mileage accumulation in excess of

500 miles per 24 hour period.
LIMIT OF LIABILITY
Regardless of the number of motorcycles or trailers to which this policy applies:
1. The most we will pay for all damages including those for care or loss of services due to bodily injury to one person

in any one accident is the limit shown [n the declarations for “each person" applicable to the vehicle that the insured
was oceupying at the time of the accident.

2. The most we will pay for all damages including those for care or loss of services, due to bodily injury to two or more
persons in any one accident is the limit shown In the declarations for “each accident" applicable to the vehicle that
the insureds were occupying at the time of the accident.

A40-PA (1-05) Page 12 of 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 49 of 74

3. When coverage is afforded to two or more motorcycles, the limits of liability shall apply separately to each
motorcycle as stated in the declarations but shall not exceed the highest limit of liability applicable to one
motorcycle, |f separate policies with us are in effect for you or any household inember, they may not be
combined to increase the limit of our liability for a loss.

4. No insured may:

a) receive duplicate payments for the same elements of loss; or
b) recover damages from both Uninsured Motorist Coverage and the Underinsured Motorist Coverage for the same
accident.

5, The amount payable under this coverage will be reduced by all amounts:

a) paid by or for all persons or organizations liable for the injury; or
b) paid or payable under the Bodily Injury Coverage of this policy.

6. Any payment made under this coverage will reduce the amount an insured is entitled to recover for the same
damages under the Bodily Injury Coverage.

CONDITIONS

The following conditions apply to the Uninsured and Underinsured Motorists coverage:

1. NOTICE
As soon as possible after an accident, notice must be given us or our authorized agent stating:

a) the identity of the insured;

b) the time, place and detalls of the accident; and

c) the names and addresses of the injured, and of any witnesses.

If the insured or hls legal representative files suit before we make a settlement under this coverage, he must notify us of the
suit. The notice shall be detailed to enable us to secure whatever Information we may require to protect our Interest.

2. PROOF OF CLAIM
As soon as possible, the insured or other persons making claim must give us written prool of clalm, under oath it
required. This will include detalls of the nature and extent of injuries, treatment, and other facts which may affect
the amount payable.

The insured and other persons making claim must submit to examination under oath by any person named by us
when and as often as we may reasonably require. Proof of claim must be made on forms furnlshed by us unless we
have not furnished these forms within 15 days after receiving notice of claim.

The insured will submit to examination by doctors chosen by us, at our expense, as we may reasonably requlre. In
the event of the insured's Incapacity or death, his legal representative must, at our request, authorize us to obtain
medical reports and copies of records,

3. ASSISTANCE AND COOPERATION OF THE INSURED
After we receive notice of acclaim, we may require the insured to take any action necessary to secure his recovery
tights against any person or organization that may be legally responsible for the accident. We may require the
insured to make that person or organization a defendant in any action against us.

4. OTHER INSURANCE
When an insured occupies a motorcycle or other motor vehicle not described in this policy, this insurance is
excess over any other similar insurance available to the insured. The insurance which applies to the occupied
motorcycle or other motor vehicle is primary.

Except as provided above, if the insured has other similar insurance available to him and applicable to the accident,
the damages will be deemed not to exceed the higher of the applicable limits of liability of this insurance and the other
insurance. If the insured has other insurance against a loss covered by the Uninsured or Underinsured Motorists
provisions of this policy, we will not be liable for more than our pro-rata share of the total coverage available.

5. ARBITRATION

If we and an insured do not agree:
1. whether that person is legally entitled to recover damages from the owner or operator of an uninsured motor

vehicle, or
2. asto the amount of the damages;
alther parly may make a written demand for arbitration. Arbitration shal! be conducted In aceardance with the
provisions of the Pennsylvania Arbitration Act of 1927. Each party will select an arbitrator The two arbitrators will
select a third. If they cannel agree within 30 days, either may request thal selection be made by a judge of a court

having. jurisdiction. Each party will:

A40-PA (1-05) Page 13 of 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 50 of 74

a) pay the expenses |t incurs and
b) bear the expenses of the third arbitrator equally.
The arbitrators will then hear and determine only the question or questions of legal liability and/or damages that are in
dispute. Issues excluded from arbitration are as follows:
i) stacking;
ii) waivers;
iii) residency:
iv) statutes of limitation; and
v) whether a claimants an insured under this coverage.

The arbitrators cannot enter an award in excess of the policy limits. Unless both parties agree otherwise, arbltration
will take place in the county in which the insured lives, Local rules of law as to procedure and evidence will apply.
A decision agreed to by two of the arbitrators will be binding.

TRUST AGREEMENT

Whenever we make a payment under this coverage and have not waived our rights by failing, within 60 days of

receipt of any written notice of a tentative agreement to settle for the liability limits, to make a payment equal to the

tentative settlement amount:

a) We will be entitled to repayment out of any settlement or judgment the insured recovers from any person or
organization legally responsible for the bodily injury or property damage.

b) The insured will hold in trust for our benefit all rights of recovery which he may have against any legally
responsible person or organization, He will do whatever Is necessary to secure all rights of recavery and will do

nothing after the loss to prejudice these rights.
c) Atour written request, the insured, in his own name, will take through a designated representative appropriate actions

necessary to recover payment for damages from the legally responsible person or organization. We will be reimbursed
out of the recovery for our expenses, costs and attorneys’ fees as a result of our Initlating the action.

d) The insured will execute and furnish us with any needed documents to secure his and our rights and obligations.

PAYMENT OF LOSS

Any amount due Is payable:

a) to the insured or his authorized representative;

b) if the insured is a minor, to his parent or guardian, or

c) if the insured is deceased, to his surviving Spouse, otherwise

d) to a person authorized by law to receive the payment; or to a person legally entitled to recover payment for the
damages.

We may, at our option, pay any amount due in accordance with d) above.
ACTION AGAINST US

Suit will not lie against us unless the insured and his legal representative have fully complied with all the policy
terms.

 

SECTION V - GENERAL CONDITIONS
These Conditions Apply To All Coverages In This Pollcy.

 

The definitions of Section | apply.

1,

TERRITORY

This policy appties only to accidents, occurrences or losses during the pollcy period within the United States of
America, its territories or possessions, or Canada or when the motorcycle is being transported between ports thereof
POLICY PERIOD

Unless otherwise cancelled, this policy will expire as shown in the Declarations. But, it may be continued by our
offer to renew and your acceptance by payment of the required renewal premium prior to the expiration date. Each
period will begin and expire al 12:01 A.M. local time at your address stated in the Declarations.

PREMIUM

When you dispose of, acquire ownership of, or replace a motorcycle, any necessary premium adjustment will be
made as of the date of the change and in accordance with our manuals.

CHANGES

The terms and provisions of this policy cannot be waived or changed, except by an endorsement issued to farm a
part of this policy. We may revise this policy during Its term to provide more coverage without an increase in
premium. lf we do so, your policy will auto matically include.the broader coverage when effective In, your state.

A40-PA (1-05) Page 14 of 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 51 of 74

The premium for each motorcycle is based on the information we have in your file. You agree:

a) that we may adjust your policy premiums during the policy term if any of the information on which the premiums
are based Is Incorrect, incomplete or changed.

b) that you will cooperate with us in determining If this information is correct and complete.

c) that you will notify us of any changes in this information.

Any calculation or recalculation of your premium or changes in your coverage will be based on the rules, rates and

torms on file, if required, for our use in your state.

5. DISPOSAL OF MOTORCYCLE
If you relinquish possession ot a leased moforcyele or if you sell or relinquish ownership of an owned motorcycle,
any coverage provided by this pollcy for that motorcycle will terminate on the date you do so.

6. ASSIGNMENT
Your rights and duties under this pollcy may not be assigned without our written consent.
lf you dle, thls policy will cover:
a) your surviving spouse, if covered under the policy prior to your death, and until the expiration of the policy term;
b) the executor or administrator of your estate, but only while operating an owned motoreycle and while acting

within the scope of his duties;
“. c¢) any person having proper temporary custody of and operating the owned motorcycle, as an insured, unill the

appointment and qualification of the executor or administrator of your estate.

7. CANCELLATION BY THE INSURED
You may cancel this pollcy by providing notice to us stating when, after the notice, cancellatlon will be effective. If
this policy is cancelled, you may be entitled to a premium refund. The premium refund, if any, will be computed
according to our manuals.

8. CANCELLATION BY US
We may cancel this policy by mailing to you, at the address shown in this policy, written notice stating when the
cancellation will be effective.
We will mail this notice:

a) 15 days in advance If your policy has been in effect for less than 60 days, if the proposed cancellation is for
non-payment of premium or any of Its installments when due or license suspension or revocation;

b) 60 days in advance in all other cases.

The mailing or delivery of the above notice will be sufficient proot of notice. The policy will cease to be in effect as of

the date and hour stated in the notice.

If this policy is cancelled, you may be entitled to a premium refund. The premium refund, if any, will be computed

according to our manuals.

Payment or tender of unearned premium is not a condition of cancellation.

9. CANCELLATION BY US IS LIMITED

After this policy has been in effect 60 days or, if this policy is a renewal policy, we will not cancel unless:

a) You do not pay the premium for this policy or any installment when due to us or our agent; or

b) Any insured named in the policy declarations has had his driver's license under suspension or revocation after
the effective date of this policy:
j. if this policy has been In effect less than one year; or
ij. after the jast anniversary of the effective date if this policy has been in effect longer than one year, or

c) You concealed a material fact, made a material statement cantrary to fact, or misrepresented a material fact,
and such concealment, statement or misrepresentation was material to our acceptance of the risk.

40. RENEWAL

We will not refuse to renew unless written notice is mailed to you at the address shown in this policy at least 60 days

prior to the expiration date for all reasons except nonpayment of premium and license suspension or revocation

during the policy period In which 16 days will apply. The mailing or delivery of this notice by us will be sufficient

proof of notice, This policy will expire without notice if any of the following conditions exist:

a) You do not pay any premium as we require to renew this policy.

b) You have informed us or our agent that you wish the policy to be cancelled or not renewed.

c) You do not accept our offer to renew or you reluse to provide us with renewal classification and rating
information as we may require.

A40-PA (1-05) Page 15 of 16

Case ID: 190102146
11.

12,

13.

14.

15.

16.

17.

Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 52 of 74

OTHER INSURANCE

if other insurance Is obtained on your owned motorcycle, any similar insurance afforded under this policy for that
motorcycle will terminate on the effective date of the other Insurance.

DIVIDEND PROVISION

You are entitled to share in a distribution of the surplus of the company as determined by its Board of Directors from
time to time.

DECLARATIONS

By accepting this pollcy, you agree that:

a) the statements in your application and In the Declarations are your agreements and representations;
b) this policy is issued in reliance upon the truth of these representations; and
c) this policy, along with the application and Declaration sheet, embodies all agreements relating to this Insurance.

The terms of this poticy cannot be changed orally.
FRAUD AND MISREPRESENTATION

Coverage is not provided to any person who knowingly conceals or misrepresents any material fact or circumstance
relating to thls insurance:

a) atthe time application is made;

b) atanytime during the policy period; or

c) In connection with the presentation or settlement of aclaim.
EXAMINATION UNDER OATH

The insured, or any other person seeking coverage under this policy, must submit to examination under oath by any
person named by us when and as often as we may require.

TERMS OF POLICY CONFORMED TO STATUTES
Any terms of this policy in conflict with the statutes of Pennsylvania are amended to conform to those statutes.
CHOICE OF LAW

The policy and any amendment(s) and endorsement(s) are to be interpreted pursuant to the laws of the state of
Pennsylvania.

6 entice
WC ‘ sits ( (eegine fr
f a

/

W.C.E. Robinson O.M. Nicely
Secretary GEICO Indemnity Company President

A40-PA (1-05) Page 16 of 16

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 53 of 74

 

AFFIDAVIT

STATE OF VIRGINIA

CITY OF VIRGINIA BEACH

|, Bruce Brown, Claims Coverage Underwriter of GEICO Indemnity Company, a
corporation organized and existing under the laws of Maryland, do hereby certify that
the attached Policy Declarations sheet was printed from records retained in our
computer data files. The specimen amendments, endorsements, and policy contracts
are standard forms with information particular to this policy. Attached is a copy of
policy contract number 4501476180 in the name of Francis J. Butta for the

effective dates of July 17, 2017 to July 17, 2018.

 

ee 7"
Lo Ieee: fo
f faces f =
/ i Bryce Brown
( / Claims Coverage Underwriter
—

Subscribed and sworn to before me this 15" day of August, 2017.

C Pott

 

   

IR,
BLION EXBIRES

oun
"39230 - AAO

Se
4

; =
2 3

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 54 of 74

GEICO Motorcycle Policy Amendment
GEICO Indemnity Company .
Policy Number: Pennsylvania

Effective Date:

Your policy is amended as follows:

SECTION IV —- UNINSURED AND UNDERINSURED MOTORIST COVERAGE

DEFINITIONS

Definition 7. b) and e) under Underinsured Motorist Vehicle is deleted.

7. b)A motor vehicle owned by the United States of America, any other natlonal government, a state, or a political
sub-division of any such government or Its agencies.

7. 8)A motor vehicle owned or operated by a self-insurer within the meaning of any motor vehicle financial responslbility
law, motor carrier law or any similar law.

Definition 8. b) and c) under Uninsured Motorist Vehicle \s deleted.

8. b)A motor vehicle owned or operated by a self-insurer within the meaning of any motor vehicle financlal responsiblity
law, motor carrler law or any similar law.

8. c)A motor vehicle owned by the United States of America, any other national government, a state, or a political
sub-division of any such government or its agencies.

LOSSES WE WILL PAY

Revised the following paragraph:

The amount of the insured's recovery for these damages may be determined by agreement between the insured or his

representative and us. The dispute may be arbitrated if an agreement cannot be reached.

CONDITIONS

Conditon 5. has been replaced with the following:

5. ARBITRATION
lf we and an insured do not agree:
1. Whether that person is legally entitled to recover damages from the owner or operator of an

(uninsured/underinsured motor vehicle) ; or

2. As tothe amount of damages;

then the dispute may be submitted to arbitratlon. If both parties agree to submit the matter to arbitration, the
arbitration will proceed In accordance with the Arbitration Act of 1927. Each party will be responsible for the
expenses it incurs.
The arbitration will determine only the question or questions of legal llabllity and/or damages that are in dispute,
Types of Issues excluded from arbitration are as follows:

a) stacking;

b) waivers;

c) residency;

d) statutes of limitation;

e) whether a claimant Is an insured under this coverage; and

f) whether there has been an agreement to arbitrate the matter,
However, neither the insured nor we will be required to arbitrate unless both parties voluntarily agree in wrlting to
submit the matter to arbitration. Failure by either party to respond in writing to a request to arbitrate will constitute a
refusal to arbitrate. If both parties do not agree in writing to arbitrate a dispute as to liability or damages under this
coverage, the dispute shall be resolved In a court of competent jurisdiction.
Should a dispute proceed to voluntary arbitration, we will be obligated to pay no more than the applicable policy
llmits for this coverage regardless of whether an arbitration results In an award in excess of the applicable policy
limits for this coverage as defined In this policy.

CRA-166 (1-06) Page 1 of 2

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 55 of 74

SECTION V — GENERAL CONDITIONS

CONDITIONS
Condition .11 OTHER INSURANCE has been deleted.
The following Conditions have been re-numbered:

41.

12.

13.

14,

15.

16.

DIVIDEND PROVISION

You are entitled to share in a distribution of the surplus of the company as determined by its Board of Directors

from time to time.

DECLARATIONS

By accepting this policy, you agree that:

a) the statements in your application and in the Declarations are your agreements and representations;

b) this policy is issued In reliance upon the truth of these representations; and

c) this policy, along with the application and Deciaration sheet, embodies all agreements relating to this
insurance,

The terms of this policy cannot be changed orally.

FRAUD AND MISREPRESENTATION

Coverage is not provided to any person who knowingly conceals or misrepresents any material fact or

circumstance relating to this insurance:

a) atthe time application is made;

b) atanytime during the policy period; or

c) in connection with the presentation or settlement of a claim.

EXAMINATION UNDER OATH

The insured, or any other person seeking coverage under this policy, must submit to examination under oath by

any person named by us when and as often as we may require.

TERMS OF POLICY CONFORMED TO STATUTES

Any terms of this policy In conflict with the statutes of Pennsylvania are amended to conform to those statutes.

CHOICE OF LAW

The policy and any amendmeni(s) and endorsement(s) are to be interpreted pursuant to the laws of the state of
Pennsylvania.

We affirm this amendment,

WYK io Drgpats,

W. C. E. Robinson O. M. Nicely
Secretary President

CRA- 166 (1-06) Page 2 of 2

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 56 of 74

GEICO Uninsured Motorists Coverage
GEICO Indemnity Company Motorcycle Policy Amendment

Policy Number:

(Stacked Limits)

Pennsylvania

LIMIT OF LIABILITY is replaced as follows:
LIMIT OF LIABILITY

1.

For you or a household member, the most we will pay for all damages including those for care or loss of services

due to bodily injury to one person in any one accident is the sum of the “each person" limit for Uninsured Motorist

Coverage shown in the declarations applicable to each vehicle.

Subject to the “each person" limit above, lor you or your household member, the rnast we will pay for all damages,

including those for care of loss of services due to bodily injury to \wo of more persons in any one accident is the

sum of the “each accident" limil shown in the declarations as applicable to each vehicle,

For insureds other than you or a household member, the most we will pay for all damages Including those for care

or loss of services due to bodily injury to one person in any one accident is the Ilmit shown In the declarations for

“each person" applicable to the vehicle that the insured was occupying at the time of the accldent.

For insureds other than you or a household member, the most we will pay for all damages Including those for care

or loss of services, due to bodily injury to two or more persons in any one accident Is the limit shown in the

declarations for “each accident" applicable to the vehicle that the Insured was occupying at the time of the

accident.

No insured may:

a) recelve duplicate payments for the same elements of loss; or

b) recover damages from both Uninsured Motorist Coverage and the Underinsured Motorist Coverage for the same
accident.

The amount payable under this coverage will be reduced by all amounts:

a) paid by or for all persons or organizations liable for the injury; or

b) paid or payable under the Bodily Injury Coverage of this policy.

Any payment made under this coverage will reduce the amount an insured is eniitled to recover for the same

damages under the Bodily Injury Coverage.

We affirm this amendment.

W. C. E. Robinson O. M. Nicely
Secretary GEICO Indemnity Company President

CRA-656 (1-05) Page 1 of 1

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 57 of 74

GEICO Underinsured Motorists

GEICO Indemnity Company
Policy Number:

Coverage Motorcycle
Policy Amendment-
Stacked Limits

Pennsylvania

LIMIT OF LIABILITY Is replaced as follows:
LIMIT OF LIABILITY

1.

For you or a household member, the most we will pay for all damages including those for care or loss of services

due to bodily injury to one person in any one accident is the sum of the "each person” limits for Underinsured

Motorist Coverage shown in the declarations applicable to each vehicle,

Subject to the "each person" limit above, for you or your household members, the most we will pay for all

damages, including those for care or loss of services due to bodily injury to two or more persons in any one

accident is the sum of the "each accident" limit shown In the declarations as applicable to each vehicle.

For insureds other than you or a household member, the most we will pay for all damages Including those for care

or loss of services due to bodily injury to one person in any one accident is the limit shown in the declarations for

"each person" applicable to the vehicle that the Insured was occupying at the time of the accident.

For insureds other than you or a household member, the most we will pay for all damages Including those for care

or loss of services due to bodily Injury to two or more persons In any one accident Is the limit shown In the

declarations for "each accident” applicable to the vehicle that the insureds were occupying at the time of the

accident.

No insured may:

a) receive duplicate payments for the same elements of loss; or

b) recover damages from both Uninsured Motorlst Coverage and the Underinsured Motorist Coverage for the same
accident.

The amount payable under this coverage will be reduced by all amounts:

a) paid by or for all persons or organizations liable for the injury; or

b) paid or payable-under the Badilly Injury Coverage oi this policy.

Any payment made under this coverage will reduce the amount an insured |s entitled to recover for the same

damages under the Bodily injury Coverage.

We affirm this amendment.

yoo
W. C., E. Robinson ; O, M. Nicely
Secretary GEICO Indemnity Company President

 

CRA-705 (1-05) Page 1 of 1

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 58 of 74

GEMC Motorcycle Policy

Amendment - Pennsylvania
Policy Number:

Your policy is amended as follows:

SECTION | - LIABILITY COVERAGES

DEFINITIONS

The following definitions are replaced:

2. Bodily injury means bodily injury to a person, caused by accident, including resulting sickness, disease or death. All
claims for damages arising from bodily injury to a person from a single loss shall be considered one bodily injury.
However, bodily injury does not include either emotional distress, or physical injury resulting from emotional
distress, to a person if that person, or the motor vehicle that person was occupying, did not have physical contact
with:

(i) the owned motorcycle or non-owned motorcycle; or
(il) another motor vehicle or object as a result of the ownership, maintenance or use of the owned motorcycle or
non-owned motorcycle.

5. Motorcycle, when used here, means any two-wheeled motorcycle, motorbike, moped, motor scooter, a
three-wheeled motorcycle that qualifies under the definition of your owned motorcycle, or other land motor vehicle
that has:

1. Atleast two-wheels, but not more than:
a) Three-wheels, with respect to a vehicle designed for operation principally upon public roads that qualifies
under your owned motorcycle, or
b) Four-wheels, with respect to an all-terrain vehicle designed for operation principally off public roads;
2. Completely open-air driver's seating; and
3. Amotoreyele hand-grip steering device.

The following definition is added:

16, All-terrain vehicle means a four-wheeled self-propelled vehicle with open-air drivers seating and has a motorcycle
hand-grip steering device that is manufactured for sale for operation primarily on off-highway trails and unimproved
terrain, and only incidentally operated on public highways.

Exclusions

The following exclusions are revised:

Section | does not apply:

1. in excess of the financial responsibility limits, to any vehicle used to carry passengers or goods for hire, including but
not limited to delivery of food or any other products.

9. to damage to:

(a) Property, including motor vehicles of any type, owned by an insured: or
(b) Property, including motor vehicles of any type, rented to, transported by, or in charge of an insured other than a
residence while rented to or leased to an insured or a private garage while rented to or leased by an insured.

OTHER INSURANCE

This provision is revised as follows:

lf the insured has other insurance against a loss covered by Section I of this policy, we will not owe more than our

pro-rata share of the total coverage available. Any insurance we provide for losses arising out of the ownership,

maintenance or use of a motorcycle you do nat own shall be excess over any other valid and collectible insurance;
except for a motorcycle provided by a motor vehicle dealer when an insured has custody of or is operating that
motorcycle, while the insured'’s motorcycle is being transported, serviced, repaired or inspected by the motor vehicle
dealer. This exception only applies to the loan of a motorcycle by a motor vehicle dealer that occurs without financial
remuneration in the form of a fee, rental or lease charge paid directly by the insured operating the motorcycle,

SECTION Ill — PHYSICAL DAMAGE COVERAGES

The following definition is replaced:

4. Custom parts or equipment means:

Non-stock sidecars;

Trike conversion kits;

A trailer designed to be pulled behind a motorcycle or ATV; or

Paint, equipment, devices, accessories, enhancements, and changes, other than those which are original
manufacturer installed, which:

a) Are permanently installed or attached; or

b) Alter the appearance or performance of a vehicle.

PWNS

CRA?745 (02-16) Page 1 of 2

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 59 of 74

This includes any electronic equipment, antennas, and other devices used exclusively to send or receive audio, visual, or

data signals, or to play back recorded media, other than those which are original manufacturer installed, that are

permanently installed in your owned motorcycle, using bolts or brackets, including slide-out brackets.

Exclusions

The following exclusion is added:

14. Coverage under Section II! does not apply to damage to your owned motorcycle that is designed for operation
principally off public roads, if the damage does not affect the structure or safe operation of your owned motorcycle
Such damage includes, but is not limited to paint chips, scratches, scrapes, and minor dents.

OTHER INSURANCE

This provision is revised as follows:

If the insured has other insurance against a foss covered by Section Ill, we will not owe more than our pro-rata share of
the total coverage available. Any insurance we provide fora temporary substitute vehicle you do not own shall be
excess over any other collectible insurance ; except for a motorcycle provided by a motor vehicle dealer when an
insured has custody of or is operating that motorcycle, while the insured’s motorcycle is being transported, serviced,
repaired or inspected by the motor vehicle dealer. This exception only applies to the loan of a motorcycle by a motor
vehicle dealer that occurs without financial remuneration in the form of a fee, rental or lease charge paid directly by the
insured operating the motorcycle.

SECTION IV — UNINSURED AND UNDERINSURED MOTORISTS COVERAGE
The definition of underinsured motor vehicle is replaced with the following:

7. Underinsured motor vehicle means: a motor vehicle for which the limits of available liability insurance and
self-insurance are insufficient to pay losses and damages.

The term Underinsured motor vehicle does not mean any vehicle:
a) Which is an insured motorcycle under the liability coverage of this policy;
b) Which is a land motor vehicle or trailer operated on rails or crawler-treads or located for use as a residence or
premises;
c) Which is a farm-type trastor
d) That is designed mainly for use off public raads, while not being used on public roads.
e) That is not required'to:be registered as a motor vehicle.
The definition of uninsured motor vehicle is replaced with the following:
8. Uninsured motor vehicle means a land motor vehicle or trailer of any type:
a) To which no liability insurance or self-insurance applies at the time of the accident or loss;
b) Which is a hit-and-run motor vehicle as defined, or
c) Whose insurer becomes insolvent within six years after the accident.
The term uninsured motor vehicle does not include:
a) An insured motorcycle;
b) A motor vehicle owned or operated by a self-insurer within the meaning of any motor vehicle financial
responsibility law, motor carrier flaw, or any similar law,
c) Aland motor vehicle or trailer operated on rails or crawier-treads or located for use as a fesidence or premises;
or
d) Afarm-type tractor.
e) Any motor vehicle that is designed mainly for use off public roads, while not being used on public roads.
f) Any motor vehicle that is not required to be registered as a motor vehicle.

SECTION V - GENERAL CONDITIONS

The condition for POLICY PERIOD is revised as follows:

Unless otherwise cancelled, this policy will expire as shown in the Declarations, But, it may be continued by our offer to
renew and your acceptance by payment of the required renewal premium prior to the expiration date. Each period will
begin and expire as stated in the Declarations.

We affirm this amendment.

W. Cc. E Robinson William E. Roberts
Secretary President
CRA745 (02-16) Page 2 of 2 Policy No

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 60 of 74

 

GIEI Tel: 1-800-841-3000 Declarations Page
geico ap This is a description of your coverage.
& Please retain for your records.
GEICO CASUALTY COMPANY
One GEICO Boulevard Policy Number: 4282-59-15-95

Fredericksburg, VA 22412-0003 Coverage Period:

J2-2°-17 through 09-27-17
‘lit 27 cai tne ei the eddress of the named insured.

Date Issued: February 22, 2017

FRANCIS R BUTTA AND YVONNE A
BUTTA

1970 VETERANS HWY APT NS
LEVITTOWN PA 19032-2534

  

THAT We NOREYT VOC THAT THES SOL T COWES Coe ersene
A RENTAL VERICLE WITH THE SAME POLICY PROVISIONS AND CONDITIONS, COVERAGE LIMNTS LNG
DEDUCTIBLES THAT APPLY TO YOUR OWNED AUTO. IF YOU HAVE MORE THAN ONE CAR IN ISURED. WHE
RENTAL CAR WOULD BE COVERED WITH THE BROADEST (LOWEST DEDUCTIBLES) COVERAGES INCLUDED
UNDER THE COLLISION ON YOUR POLICY. REMEMBER COLLISION COVERAGE EXTENDS ONLY IF YOU HAVE

PURCHASED IT FOR YOUR OWN VEHICLES.

pe et t o See
PRS YLVAREE 2 Sy RE

 

 

Named Insured Additional Drivers
Francis R Butta None

Yvonne A Butta

Vehicles VIN Vehicle Location Finance Company/
Lienholder

1 1897 Toyota Cel GT/LE — JTSFGO2T4V0041070 Levittown PA 19056

2 2015 ‘Subaru Forester JF2SJADG4FH407363  Levillown PA 19056

 

 

CSoveraugs* Limits and/or Deductibles Vehicle 1 Vehicle 2
= = 4 ston a2 ‘. <4 OF S27 72

i

1

‘

a

‘

‘

i

t

‘

«

'

'

1
a i

   

 

 

 

Sas See TE 525.32 §35.30
Underinsured MotonsuVvith Stacking
Each Person/Each Occurence SUA SRSSS HE $38.25 $57.38
Comprehensive SS ies $34. 78 $58.27
Collision SSeS $68.17 $139.54
T-K Coverages Continued on Back
DEC_PAGE (03-14) (Page 1 of 4) Renewal Policy Page 7 of 22

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 61 of 74

Coverages* Limits and/or Deductibles Vehicle 1 Vehicle 2

Emergency Road Service
Rental Reimbursement

 

Six Month Premium Per Vehicle $455.93 $636.63
Total Six Month Premium $992.56

*Coverage applies where a premium or $0.00 is shown for a vehicle.

If you elect to pay your premium in installments, you may be Subject to an additionat fee. for dach installment. The fee
amount will be shown on your billing statements and |s subject to change.

  
 
 
 
 

Discounts

The total value of your discounts is $641.79
ReSUAIMt woe esecssetttetteeeeenes Besar allssNeavecar Ruane lla. cS MONE. sabes seit oul ne iNeilecaessef¥ees sb apggterTieectcgs Uastesyaereneernatessenes $18, 94
AMti-The ft o..ceececseceeneeseens haat ten nns ene qellies it Mads Thvssansoersussadacsnseendl Rrsesuapearctievoundilsvesnauvaneayas iiueenessenPravenvenvauiety $10.34
God DIiVEP oo. eccessesseeseneeeraerveveneenars abies sunneeever ssasites otalennaaeaa pneanen enssnven sialeaens ...5237,36
PEPSiStENCY ......ccceceeseceeseeeesseeeeees \ eereeericere Eerereontt esc fiteea wanes pis saN sieeve teu eseeeeareT TTR $126.94
Anti-Lock Brak@ u.......ccseeee -Sivae Wulpageasvensoussvalevavevane@s ‘soon 10,92
New Vehicle Discount ......... Soon 7 : SSeS SET renee snesiene caer te ra $20.56

Multi-Vehicle Discount ..... $216.73

The following discounts have also been applied
Driving Experience —o.....deccceecessenssecsneee ONTINT Ae oy Wap ei so ood ao ane OTN T SUE vuSSETDNTONEV Go» CATSTMRUEValle MOTTA loa ona oats ctdeanes Included
Secondary Underwriting Tler oo... eesecease nee Wecsdetseverituedueiarsvvesecsssduvscoscessseuethcsdaneia dastbywegnrusaegeesieserustenescesece A TCLUGED

 

Contract Type: A30PA
Contract Amendments: ALL VEHICLES - A184 A30PA A54PA

Unit Endorsements: A115 (VEH 1,2); A431 (VEH 1,2); A469 (VEH 1,2); A472 (VEH 1,2);
A468 (VEH 1,2)

The following forms for your policy are available to. review online at geico,com/express:

Form Name Form Number (Revision Date)
Family Auto Policy Contract A30PA (05-14)

Emergency Road Service A115 (04-08)

Rental Reimbursement Coverage A431 (05-11)

Notice Of Change M700PALT (05-16)

Auto Policy Amendment A184 (02-15)

Automobile Policy Amendment A54PA (02-16)

Limited Tort Amendment A468 (05-16)

You will have the option to view and save, print, or have us mail you a copy of any of the forms on our website at no
cost.

Continued on Next Page
DEC_PAGE (03-14) (Page 2 of 4) Renewal Policy Page 8 of 22

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 62 of 74

GEICO

Policy Number: 4282-59-15-95 Underinsured Motorists Coverage
Pennsylvania (Stacked Limits)

Section IV of your policy is replaced by ihe following:
UNDERINSURED MOTORISTS COVERAGE
Protection for you and your passengers for injuries caused by Underinsured Motorists.
DEFINITIONS
The definitions of terms in Section | apply to this coverage. The following definitions apply only to thls coverage.
1. Household Member means a person residing in your household who is:
(a) Your spouse; or
(b) A relative; or
(c) A minor in your custody or the custody of a refative.
2. Insured means:
(a), Your,
(b) A household member, : ; 4 .
(c) Any other person while. occupying an owned ‘auto, '
(d) Any person who is entitled to recover damages because of bodily i injury sustained by an WnetTedh under (a), (b)
and (c) above.
(f there is more than one /nsured, our limits of liability will not be increased.
3. Insured Motor Vehicle is a motor vehicle:
(a) Described in the declarations and covered by the bodily injury liability coverage of this policy;
(b) Temporarily substituted for an insured motor vehicle when withdrawn from normal use because of its
breakdown, repair, servicing, loss or destruction;
(c) Operated by you or your spouse if a resident of the same household.
But the term Jnsured motor vehicle does not include:
(i) A motor vehicle used to cafry passengers or goods for hire except in a carpool:
(li) A’'motor vehicle being used without the owner's permission; or
(ii) Under subparagraphs (b) and (c) above, a motor vehicle owned by or furnished for the regular use of an insured.
Limited Tort Option means the right to seek recovery for economic loss sustained in a motor vehicle accident for
which another person Is responsible. Recovery is excluded for-‘nenaconomic. loss,
Neneconomic Loss means pain and suffering and other nanmonetary damages.
Occupying means In, upon, entering into or alighting from.
State includes the District of Columbia, the territories and possessions of the. United States, and the Provinces of
Canada.
Underinsured Motor Vehicle means:
a motor vehicle for which the limits of available liability insurance and self-insurance are insufficient to pay losses
and damages.
The term Underinsured Motor Vehicle does not include:
(a) An Insured motor vehicle under the liability coverage of this policy;
(b) Aland motor venicle or trailer operated on rails or crawler-treads or located for use as a residence or premises;
and
(c) A farm-type tractor or equipment designed for use principally off public roads, except while used upon public
roads.
LOSSES WE PAY
Under this coverage, we will pay damages for bodily injury caused by an accident which thé insured Is legally entitled
to recover from the owner or operator of an underinsured motor vehicle arising out of the ownership, maintenance or
use of that mofor vehicle.
The amount of the insured’s recovery for these damages will be determined by agreement between the insured or his
representative and us. If any insured making claim under this coverage and we do not agree:
41. Whether that person is legally entitled to recover damages from the owner or operator of an underinsured
motor vehicle; or
2. Asto the amount of damages;or
3. Whether that person is entitled to coverage under this policy;
then the dispute shall be resolved in a court of competent jurisdiction in the county or federal district where the insured
resided at the time of the accident. Should a dispute praceed to litigation we will be obligated to pay no: more than the
applicable policy limits for this coverage. Upon the written agreement of all parties, the dispute under 1., 2. or 3. above,
may be submitted to arbitration. However, neither the insured nor we will be required to arbitrate unless both parties

A472 (01-15) Page 1 of 3 Renewal Pollcy Page 20 of 22

NO .

x2

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 63 of 74

voluntarily agree in writing to submit the matter to arbitration.

An insured may not recover damages under both the Uninsured Motorists Coverage and the Underinsured Motorists

Coverage for the same accident.

EXCLUSIONS

When This Coverage Does Not Apply

1. This coverage does not apply to bodily injury to an insured if the insured or his legal representative has made a
settlement or has been awarded a judgment of his claim without our prior written consent.

2, This coverage does not apply to bodily injury while occupying or from being struck by a vehicle owned or leased
by you or a retative that is not insured for Underinsured Motorists Coverage under this policy.

3. This coverage will not benefit any self-insurer or disability benefits insurer.

4, We do not cover the United States of America or any of its agencies as an insured, a third party beneficiary or
otherwise.

5. We do not cover any person while occupying a vehicle described in the declarations on which only Physical
Damage Coverages are carried.

6. We do not cover damages for noneconomic loss if an insured has elected the Limited Tort Option unless that
insured sustains a serious injury as is defined by MVFRL 75 Pa. C.S. §1702.

7. Regardless of any other provision of this policy, there is no coverage for punitive or exemplary damages.

8, This coverage does not apply to the use of any vehicle by an insured without permission from‘ the owner.

9. When using a motor vehicle furnished for the regular use of you, your spouse, or a refative Who fesides in your
household, which is not Insured under this policy.

10. This coverage does not apply to any liability assumed under any contract or agreement.

11. This coverage does not apply to damage caused by an insured’s participation in or preparatian for any racing, speed
or demolition contest or stunting activity of any nature, whether or not prearranged or organized.

12. This coverage does not apply to any person or organization while any motor vehicle is operated, maintained or used
as part of personal vehicle sharing facilitated by a personal vehicle sharing program.

13. This coverage does not apply to bodily injury for any person or organization while any vehicle:

(a) is being used to carry persons for compensation or a fee; or
(b) is being used for ride-sharing,
However, a Vehicle used in an ordinary car poo!) is covered.

LIMIT OF LIABILITY ;

1. For yaw ora household member, the most we will pay for all damages including those for care or loss of services
due to bodily injury to one person In any one accident is the sum of the "each person" limits for Underinsured
Motorists Coverage shown In the declarations applicable to each vehicle.

Subject to the "each person" limit above, for you or your household members, the most we will pay for all.
damages, including those for care or loss of services due to bodily injury to two or more persons in ariy one
accident is the sum of (he “each accident" limit shown in the declarations as applicable to each vehicle.

2. For insureds other than you or a household member, the most we will pay for all damages including those for care
or loss of services, dué to bodily injury to one peson in atty one-accident is the limit shown in the declarations for
“each person" applicable to the vehicle that the insured was occupying at the time of the accident,

For insureds other than you or a household member, the most we will pay for all damages including those for care
or loss of services, due to bodily injury to two or more persons in any one accident is the limit shown in the
déclarations for “éach accident" applicable to the vehicle that the insured was occupying at the time of the
accident.

3. No insured may:

(a) Receive duplicate payments for the same elernénts of loss; or ; ;
(b) Recover damages from both Uninsured Motorists Coverage and the Underinsured Motorists Coverage for the
same accident.

4, The amount paid or payable under this coverage will be reduced by all amounts paid by or for all persons or
organizations liable for the injury.

5. Any payment made under this coverage will reduce the amount an insured is entitled to recover for the same
damages under the Bodily Injury. Coverage.

6. Our limit of liability under this Underinsured Motorist Coverage as described in 1, or 2. above shall be reduced by any
amiount the insured is entitled to recover under Section | - Liability Coverage of this policy;

OTHER INSURANCE

if there is other insurance applicable to a loss we have paid for, we are entitled to recover any remaining pro rata share

of the benefits paid and the costs of processing the claim. Cur pro rata share is the proportion our limit: of liability bears to

the total of all applicable limits.

Any insurance we provide for 4 vehicle you do not own is excess over any other collectible insurance, self insurance, or

bond.

A472 (01-15) Page 2 of 3 Pollcy Number: 4282-59-15-95 Renewal Policy Page 21 of 22

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 64 of 74

for more than our pro-rate share of the total coverage available.
TRUST AGREEMENT
Whenever we owe payment under this coverage:

1.

2.

4.
co

We will be entitled to repayment of that amount out of any settlement or judgment after the insured has recovered
his damages from any person or organization legally responsible for the bodily injury.

The insured will hold in trust for our benefit all rights of recovery which he may have against any person or
organization responsible for these damages. He will do whatever is necessary to secure all rights of recovery and
will do nothing after the loss to prejudice these rights.

At our request, the insured, in his own name, will take appropriate actions necessary to recover payment for
damages from the legally responsible person or organization. We will be reimbursed out of the recovery for our
expenses, costs and attorneys' fees if we initiate the action.

The insured will execute and furnish us with any needed documents to secure his and our rights and obligations.

NDITIONS

The following conditions apply only to this coverage:

1.

NOTICE

As soon as possible after an accident, notice must be given to us or our authorized agent stating:

(a) The identity of the insured;

{b) The time, place and details of the accident; and

(c) The name and addresses of the injured, and of any witnesses.

If the insured or his legal representative files Suit before we make Settlement under this coverage, he must
immediately provide us with a copy of the pleadings,

ASSISTANCE AND COOPERATION OF THE JNSURED

The insured must take any action necessary to preserve his recovery rights against any allegedly legally responsible
person or organization. We may require the insured to make that person or organization a defendarit in any action
against us.

ACTION AGAINST US

Suit will not lie against us unless the fnsured and his legal representative have fully complied with all the policy
terms.

PROOF OF CLAIM-MEDICAL REPORTS

As soon as possible, the insured or other persons making olaim must give us written proof of claim, under oath if
required. This will include details of the nature and extent of Injuries, treatment, and other facts which may affect the
amount payable.

Proof of claim must be made on forms furnished by us unless we have not furnished these forms within 15 days after
receiving notice of claim. ,
The insured will submit to examination by doctors chosen by us, at our expénsé, as we may reasonably require. In
the: event of the insured’s incapacity or death, his legal representative must, at our request, authorize us to obtain
medical reports and copies of records.

PAYMENT OF LOSS

Any amount due is payable:

(a) To the insured or his authorized representative;

(b) If the insured is a minor to his parent of guardian; or

(c) If the insured is deceased, to his survivirig spouse; otherwise

(d) To a person authorized by law to receive the payment, or to a person legally entitled to recover payment for the
damages.

We may at our option, pay any amount due: in accordance with d) above.

We affirm this amendment.

WL, ao Jette. Lh
} /

William E. Roberts

W. Cc, E. Robinson President
Secretary
A472 (01-15) Page 3 of 3 Policy Number: 4282-59-15-95 Renewal Policy Page 22 of 22

Case ID: 190102146
_ Case 2:19-cv-00675-MAK Document 1 Filed 02/15/19 Page 65 of 74

ee

= SESE GER Gee
oa Ee

Hee eS
2 EU Ea aia eae aa

ee

em

ni = =

Case ID: 190102146

 
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 66 of 74

 
  

D. GEICO Casualty Company
geica.com a meen acme

Attn: Region 1 Claims, PO Box 9505
Fredericksburg, VA 22403-9505

08/18/2017

Mr. Francis J, Butta
1970 Veterans Hwy APT N3
Levittown, PA 19056-2504

Company Name: Geico Casualty Company
Claim Number: 045630068-0101-063
Loss Date: Thursday, July 20, 2017
Policyholder: Francis Butta

Driver: Francis J. Butta

Dear Mr. Butta,

With respect to the automobile accident occurring on July 20, 2017, GEICO Casualty
insurance Company hereby disclaims and denies any and all liability or obligation to you and
to others under policy number 4282591595 issued to Francis Richard Butta.

This disclaimer is made per Section IV, Underinsured Motorist Coverage, Exclusion 2 of the
policy, as amended, which states:

EXCLUSIONS

When This Coverage Does Not Apply

2. This coverage does not apply to bodily injury while occupying or from being struck by a
vehicle owned or leased by you or a relative that is not insured for Underinsured Motorists

Coverage under this policy.

The Underinsured Motorist Coverage does not apply to you with regards to the above
referenced date of loss as you are a relative of Francls Richard Butta and the 2007
PIAG/VESPA Fly 150 involved in this loss is not insured under Francis Richard
Butta's policy.

The GEICO Casuaity Insurance Company will take no further action with respect to any
claim which you might have against us or with respect to any claim or suit against you which

has arisen, or may rise, out of the said accident and hereby withdraws from the matter
entirely.

EC0020 (1/2007)

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 67 of 74

Sincerely,

Caroline Kearns
540-286-4298
Claims Department

For your protection Pennsylvania law requires the following statement to appear on this
form: “Any person who knowingly and with intent to injure or defraud any insurer files and
application or claim containing any false, incomplete or misleading information shall, upon
conviction, be subject to Imprisonment for up to seven years and payment of a fine up to
$15,000."

ce: Haggerty Goldberg Schleifer And Kupersmith Pe

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 68 of 74

SCHMIDT KRAMER PC
BY: Scott B. Cooper
LD. #70242

209 State Street
Harrisburg, PA 17101
(717) 232-6300 Attorneys for Plaintiff(s)
scooper@schmidtkramer.com

 

Francis J. Butta, : IN THE COURT OF COMMON PLEAS
: PHILADELPHIA COUNTY,
PENNSYLVANIA
Plaintiff
v. : No. January 2019 002146
Geico Casualty Company, : CIVIL ACTION - LAW
Defendant : JURY TRIAL DEMANDED

PRAECIPE FOR ENTRY OF APPEARANCE
TO THE PROTHONOTARY:
Please enter the appearance of Scott B. Cooper of SCHMIDT
KRAMER PC as attorney of record for the Plaintiffs in the above-captioned

action.

Respectfully submitted,

SCHMIDT KRAMER PC

Scott B. Cooper

I.D. No. 70242

209 State Street
Harrisburg, PA 17101

(717) 232-6300
Date: / / 2 Y / / q Attorney for Plaintiff

Case [D: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 69 of 74

CERTIFICATE OF COMPLIANCE
I certify that this filing complies with the provisions of the Public Access
Policy of the Unified Judicial System of Pennsylvania: Case Records of the
Appellate and Trial Courts that require filing confidential information and

documents differently than non-confidential information and documents.

Submitted by: Plaintiff/ [

Signature:

 

Name: Scott B. Cooper
Attorney No. (if applicable): 70242

Case ID: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 70 of 74

    
 

HAGGERTY, GOLDBERG, SCHLEIFER & KUPERSMITH,2®.G. ‘by the
BY: JAMES C. HAGGERTY, ESQUIRE Offic
Attorney I.D. No: 30003 ATTORNEY FOR P
1835 Market St., Suite 2700
Philadelphia, PA 19103
267-350-6600

 

FRANCIS J. BUTTA
INDIVIDUALLY AND ON BEHALF OF A
CLASS OF SIMILARLY SITUATED PERSONS

 

- JANUARY TERM, 2019
vs. - NO. 002146
GEICO CASUALTY COMPANY
AFFIDAVIT OF SERVICE

 

James C, Haggerty, Esquire, being duly sworn according to law,
deposes and states that a copy of the Complaint was served upon the
defendant, GEICO Casualty Company, 5260 Western Avenue, Chevy Chase,
MD 20815 by Certified Mail, Return Receipt Requested Mail in accordance
with the Pennsylvania Rules of Civil Procedure. A copy of the Tracking

Confirmation is attached.

HAGGERTY, GOLDBERG, SCHLEIFER
& KUPERSMITH, P.C.

a

BY: _'s/d ames C, Haggerty
JAMES C. HAGGERTY, Esquire
PA Attorney I.D. # 30003
1835 Market Street, Suite 2700
Philadelphia, PA 19108
(267) 350-6600
FAX (215) 665-8197
Attorney for Plaintiff

Case 1D: 190102146
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 71 of 74

James C. Haggerty

Attorney at Law

Haggerty, Goldberg, Schleifer & Kupersmith, P.C,.
1835 Market Street

Suite 2700

Philadelphia, PA 19103

  

phone: (267) 350 - 6609

es fax: (215) 665 ~ 8201
Haggerty, Goldberg, Schleifer, & Kupersmith, P.C. email: JhapgertwGihesklawvers com
web: www.hesklawyers.com

Charles J. Schleifer January 23, 2019
dames C. Haggerty

Terry D. Goldberg
Richard T.Kupersmith GEICO Casualty Insurance Company

io Reichert 5260 Western Avenue

ark J. Kogan

Julianna Merback Burdo * Chevy Chase, MD 20815

pepe Re: Francis J. Butta v. GEICO Casualty, et al.
oseph P. Bradica *

Bethany Brooks D/A: 7/20/17

 

Matthew D. Colavita *
Ana R. Amarante-Craig *
Eileen V. Dooley
Michael Hagstotz *

Non Anny ia Enclosed please find a Civil Action Complaint relative to the above matter,
iriam A. Newman

Robin Schleifer Weiss * This Complaint has been filed in the Court of Common Pleas of Philadelphia County.

Dear Sir or Madam:

Scott J. Schleifer * Kindly note that you may wish to secure counsel to file a response to same in
Jeffrey K. Stanton * . : coe
Suzanne Tighe accordance with the Pennsylvania Rules of Civil Procedure.

Jason R. Weiss *

Special Counsel Service of the Complaint is being made by Certified Mail, Return Receipt

Stephen David Requested, pursuant to the Pennsylvania Rules of Civil Procedure and the

counsel International Interstate and Service of Process Act, 42 Pa.C.S.A. § 5321. This service
Irving L. Abramson is in compliance with Pennsylvania law. Please note your obligation to respond to
Sis-Obed Torres < this pleading.

* Member of NJ Bar
< Member of NY Bar Only Very truly yours,

HAGGERTY, GOLDBERG,SCHLEIFER
AE KOPERSMITH, P.C.

vg

(sacl °C Haggerty

  
  
  

 

 

 

 

 

 

| 38 throughout Pennsylvania:

: L t Leb Philadelphia. Readin
ett Square: Lancaster Lebonon Hadelphic Rees oo 92146

?OL6 O6460 OO00 Fbhio Obl

 

75-LAW) www.hgsklawyers.com
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 72 of 74

1/28/2019 USPS.com® - USPS Tracking® Results

a ® . ing-
U S Pp S Tr ac Ki n g FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package +

Tracking Number: 70180680000026100614 Remove x

Expected Delivery on
FRIDAY

by
JANUARY

2190 = 100p mo

 

( Delivered

January 25, 2019 at 11:40 am
Delivered, Front Desk/Reception/Mail Room
CHEVY CHASE, MD 20815

yoeRegpss-

Get Updates \/

 

Text & Email Updates v

 

Tracking History

January 25, 2019, 11:40 am

Delivered, Front Desk/Reception/Mail Room

CHEVY CHASE, MD 20815

Your item was delivered to the front desk, reception area, or mail room at 11:40 am on January 25, 2019 in
GHEVY CHASE, MD 20815.

January 25, 2019, 8:46 am
Out for Delivery
CHEVY CHASE, MD 20815

Case ID: 190102146

https://tools.usps.com/go/T rackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70180680000026100614%2C 13
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 73 of 74
4/28/2019 USPS.com® - USPS Tracking® Results

January 25, 2019, 8:36 am
Sorting Complete
CHEVY CHASE, MD 20815

January 25, 2019, 7:57 am
Arrived at Unit
BETHESDA, MD 20817

January 25, 2019, 4:59 am
Departed USPS Regional Facility
WASHINGTON DC DISTRIBUTION CENTER

January 24, 2019, 4:12 pm
Arrived at USPS Regional Facility
WASHINGTON DC DISTRIBUTION CENTER

January 24, 2019, 11:34 am
Arrived at USPS Regional Facility
GAITHERSBURG MD DISTRIBUTION CENTER

yoRqpesy

January 23, 2019, 9:25 pm
Arrived at USPS Regional Facility
PHILADELPHIA PA DISTRIBUTION CENTER

 

Product Information

 

See Less A

Gan’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)
. Case TD: 190102146

hitps:/Aools.usps.com/go/TrackConfirmAction?tRef=fullpage&i_c=2&text28777=&tLabels=70 180680000026 100614%2C 2/3
Case 2:19-cv-00675-MAK Document1 Filed 02/15/19 Page 74 of 74
41/28/2019 USPS.com® - USPS Tracking® Results

The easiest tracking number is the one you don't have to know.

With Informed Delivery®, you never have to type in another tracking number. Sign up to:

¢ See images’ of incoming mail.

yoeqpes-

° Automatically track the packages you're expecting.

¢ Set up email and text alerts so you don't need to enter tracking numbers.

@ Enter USPS Delivery Instructions™ for your mail carrier.

Sign Up

(https://reg.usps.com/entreg/RegistrationAction_input?

“NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
mailpieces that are processed@ARekansspelsgannlat-ehtipaiesA %2F %2Ftools.usps.com %2F gq

Case 1D: 190102146

hitps/ools,usps.com/go/TrackConfirmAction71\Ref=fullpage&lLc=2&lexl28777=4&lLabals=7 01 80680000026100614%2C ‘ 3/3
